 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDC-E Natco/C-E Invalco and United Steelworkers ofAmerica, AFL-CIO-CLC. Case 16-CA-1003728 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 16 August 1983 Administrative Law JudgeNancy M Sherman issued the attached decisionThe Respondent filed exceptions and a supportingbrief,' the Charging Party Union filed exceptionsand a brief in support of those exceptions, in sup-port of the judge's decision, and in opposition tothe Respondent's exceptions and brief, and theGeneral Counsel filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and OrderIThe Union was certified in 1968 as the represent-ative of approximately 1100 predominantly produc-tion and maintenance employees at the Respond-ent's Tulsa, Oklahoma location 3 This case con-cerns events which took place in 1981 during theparties' negotiations leading up to the most recentcollective-bargaining agreement effective 1981-1984The contract between the parties effective 20September 1978 was due to expire at 12 01 a m, 31August 1981 4 Negotiations for a successor agree-ment began on 28 July The Union's principal ne-gotiator was Carl Oldham, subdistrict director forOklahoma The Respondent's chief negotiator wasLewis S Goff, vice president of personnel andNatco industrial relations1 The Respondent filed a request for oral argument and the Union fileda statement in opposition to that request The Respondent's request isdenied as the record, exceptions, and briefs adequately present the issuesand positions of the parties2 The Respondent has excepted to some of the judge s credibility findings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3 C E Natco and C E Invalco are divisions of Combustion Engineermg Inc and are a single Integrated business enterprise and a single employer within the meaning of the Act Except where noted they are referred to here as Respondent4 All dates are in 1981 unless otherwise indicatedThe early negotiating sessions concerned non-economic matters On 27 August, the Union putforth its monetary proposal At the 29 August ses-sion, the Respondent presented its contract propos-al, including its economic offer The Union did notaccept the Respondent's offer The Union made anew offer, which included some increased econom-ic demands, and which the Respondent rejectedDuring this session, the parties further discussedwhat might occur if a new agreement was notreached and the current contract expired Oldhamindicated that the Union planned to work under ex-tension of the contract Goff stated that the Re-spondent would not extend the contract Goff men-tioned that the Respondent "had fire bombings,bomb threats, and malicious mischief" Oldham re-plied that he had told Goff that "my people aremad and I can't control them But we are going toshow up [on Monday, 31 August] so that we cancontinue some relationship" When asked if thiswould happen even without a contract, Oldhamsaid, "Yes, but we may walk out the next dayWhen they are out they are my headacheThis time I'm going to keep them in and we canshare the headaches" Goff finally stated that theRespondent had put forth a "final offer," and theUnion and the Respondent then caucused 5After the caucus, the parties again discussedwhat would happen upon expiration of the con-tract Oldham repeated that employees wouldreport to work, and that "the law" would decidewhat, if any, benefits could be suspended by theRespondent Goff then talked about a contract ex-tension, and indicated that the Respondent wasconcerned an extension would result in "violence,fire bombings, and sabotage" During this session,Goff also expressed his opinion that an impasse hadbeen reached A Federal mediator who had beenattending the negotiating sessions expressed thesame view, although Oldham indicated he was "notat an impasse" Goff then distributed a document,entitled "Memorandum of Understanding," tounion representatives This memorandum had beendrafted during the caucus discussed above The rel-evant portion of the memorandum read as fol-lows 65 The facts are set forth in more detail in sec II of the judge s decimon6 The relevant portion of the first part of the memorandum reads asfollowsMEMORANDUM OF UNDERSTANDINGC E Natco and C E Invalco, Divisions of Combustion Engineermg Inc , hereinafter called the Companies, and Local 7568 of theUnited Steelworkers of Amenca, AFL-CIO-CLC, hereby agree asfollowsContinued272 NLRB No 81 C-E NATCO/C-E INVALCO503II The Union, its officers, agents and representa-tives of both the International and the Local (re-ferred to collectively as the Unions) understandand agree that the Unions and their officers,agents and representatives shall be jointly and sev-erally liable for all acts of sabotage, vandalism, orany other harm to the-Companies which arise inany manner during the term of this memorandum,irrespective of any proof of the cause of the actsand/or harm complained of To secure these obli-gations, the Union shall put up a performancebond in the principal amount of $500,000 00 writ-ten by an insurance company or companies ac-ceptable to the Companies, payable upon demandwithout need for proof of cause whatsoever byeither or both of the CompaniesOn receiving the Respondent's proposal, theUnion requested it be provided with specific in-stances of sabotage, vandalism, or slowdown Nosuch instances were provided Oldham stated thatthe Union was not going to sign the agreementGoff said if the Union did not sign the agreement,the Respondent would assume the Union was onstrike Thereafter, the Respondent's representativesleft the room Oldham asked the Federal mediatorto inform the Respondent's representatives that theunion negotiators were still at the table willing tobargain, as there were still 1-1/2 days before thecontract expired The mediator checked with theRespondent's representatives, and he informed theUnion that they indicated the Union had the Re-spondent's proposals, and "that was it"On 30 August, over 1100 employees attended ameeting conducted by the Union They votedunanimously to reject the Respondent's final con-tract proposal The Respondent's proposed"Memorandum of Understanding" was then read tothe membership The Union indicated it was notgoing to sign it The Union told its members that itfelt the Respondent wanted a strike, but that theUnion recommended its members not engage in astrike The Union recommended that employeesreport to work on 31 August, but give the Union'sbargaining committee authority to call a strike inthe future if necessary Employees unanimouslyagreed with these recommendationsI If the parties are unable to reach agreement on a new collectivebargaining agreement from and after 12 01 A M , August 31, theCompanies agree that employees may work their regularly scheduled shifts without any collective bargaining agreement until saidnew agreement is negotiated and settledIt is agreed that each shift must, in the judgment of the Companies, be sufficiently manned to maintain normal productionIf in the sole judgment of management, insufficient employeesreport to work or if production is impeded in any manner whatsoever, the effect of which is to decrease production to a rate which isin the sole judgment of the Company commercially insufficient, theparties then understand that a strike shall then be in effectOn 31 August, beginning at 12 01 a m, the Re-spondent did not permit employees to work at itsplants, although a numerically normal complementof employees arrived at the plants to work 7 Whenemployees were denied entry to the plant, they re-ceived a handout from the Respondent which readC-E NATCO/C-E INVALCOINFORMATION MEMORANDUMSUBJECT TEMPORARY SHUTDOWN OFPLANTSTHE COMPANIES ARE WILLING THATBARGAINING UNIT MEMBERS CON-TINUE WORKING WITHOUT A CON-TRACT WE OFFERED MR CARLOLDHAM, BARGAINING COMMITTEESPOKESMAN, A WAY TO DO THISWHILE GIVING THE COMPANY PRO-TECTION AGAINST SLOWDOWNS, VIO-LENCE, ACTS OF SABOTAGE, VAN-DALISM AND BODILY HARM, ALL OFWHICH HAVE BEEN THREATENEDWE ALSO WANT TO PROTECT YOURRIGHT TO WORK UNDER REASONA-BLE CONDITIONS MR OLDHAM RE-FUSED THIS, AND IN SO DOING HASEFFECTIVELY CALLED A STRIKEWE STILL WANT TO DEVELOP AMETHOD WHICH WILL PROTECTYOUR JOB AND ALLOW OUR PLANTSTO OPERATE HOWEVER, WE CANNOTTAKE PREMATURE ACTION WHICHCOULD HAVE SERIOUS LONG-TERMNEGATIVE IMPACT ON YOUR FUTUREAS WELL AS THE COMPANIES' WEARE WORKING ON A METHOD TOALLOW YOU TO RETURN TO WORKWHILE PROTECTING PEOPLE ANDPROPERTY AND YOU WILL HEARFROM US AS SOON AS WE WORK OUTAN ACCEPTABLE METHODLater in the morning of 31 August, Oldham senta telegram to Goff informing the Respondent thatthe Union was not on strike and that it was makinga continuing daily offer for employees to return towork unconditionally Goff replied by telegram re-ceived by the Union on 1 September, inquiringwhether the Union's offer to work meant the Re-spondent Islhould now assume that the Unionhas changed its position and will now accept [thebond] proposal": On that same day, Oldham re-7 Five night shift employees who reported to work at 10 pm on 30August were not permitted to work after midnight and were escortedfrom the plant at 12 01 am on 31 August 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDsponded that the Union "will not sign the ridicu-lous conditions of employment proposed by theCompany on August 29, 1981In addition to the "Information Memorandum"distributed when employees arrived to work, em-ployees also received a "Letter of Understanding"mailed to their homes 8 A memorandum was at-tached to the letter explaining that the Respondentwas making an offer of employment 9 The Unionadvised employees not to sign the letterNegotiations between the parties resumed on 4September On 10 September, Goff advisedOldham by letter that the Respondent wouldextend its 2 September offer to employees On 11September the Respondent mailed employees asecond copy of the prior memorandum and "Letterof Understanding" The Respondent also includeda cover memorandum explaining that the offer ofemployment had been extended, and clarifyingsome questions concerning the earlier offer 108 These letters were dated 2 September, although some employees received letters on 1 September9 The relevant portions of the memorandum were as followsWe have been informed by Union leadership that our employeeswho are members of Local 7568 of the United Steelworkers ofAmerica are willing to work without a Collective Bargaining Agreement until we reach a negotiated settlement On two occasions theUnion has refused to agree to a collective bargaining method to protect our people and property We still wish to accept your an-nounced desire to return to workThis letter and the attached Letter of Understanding constitutethis offer of employment by [Respondent] to you during the timeyou would be working without a Collective Bargaining AgreementThe attached letter sets out the basic terms of your employmentduring this period Should you sign this Agreement you would beworking at your hourly rate and under the Rules of Conduct ineffect immediately prior to the expiration of the Collective Bargain-ing AgreementThe relevant portions of the Letter of Understanding attachedto the memorandum read as followsLETTER OF UNDERSTANDINGIn consideration of my employment by (The Company), Ihereby agree to comply with the following conditions of employ-ment at the Company during the absence of a Collective BargainingAgreementI) If in the judgment of management of the Company, insufficientemployees report to work or if production is impeded in any mannerwhatsoever, the effect of which is to decrease production to a ratewhich is, in the judgment of the Company insufficient the Companywill conclude that a strike by the Union is in effect2)I understand that I shall be held responsible to all extents of thelaw, for any damage or losses to the Company caused by me3)Further, I understand that my interim employment shall not beunder the terms and conditions of the Collective Bargaining Agreement between the Company and Local 7568 of the United Steelworkers of America, AFL-CIO-CLC, which expired at 12 01 a m,August 31, 1981'• The memorandum stated in relevant partYou may not have had ample time to consider our original Offerof Employment" within the time limit because it was sent you justprior to the Labor Day weekend So the Company has extended theOffer of Employment" to September 18 1981Certain questions have been asked which indicate some misunderstanding of the offer terms In an effort to clarify these, the followmg applyBy telegram of 11 September, the Union notifiedthe Respondent that it considered the new offer ofemployment to be different than prior offers sinceit included benefits requested but not offered theUnion during discussion on 29 August The Unionindicated its willingness to accept the offer if itmeant the Respondent was withdrawing thedemand that the Union agree to the 29 AugustMemorandum of Understanding On 14 SeptemberGoff stated by telegram that the Respondent wasconsidering the Union's recent telegram, the Re-spondent never thereafter replied to the telegramOn 18 September, Goff sent the Union a new"Memorandum of Understanding" to be effective21 September until 9 October The terms of thatmemorandum included a no-strike provision, butdid not include a bond proposal The Union didnot accept this offerSubsequently, there were several negotiating ses-sions On 14 October, the parties reached agree-ment permitting employees to return to work Es-sentially, the parties agreed to reinstatement of therecently expired contract until a new one was ne-gotiated On 6 December, the parties entered into anew collective-bargaining agreement effective from21 August until 1 September 1984IIThe General Counsel and the Union argued, andthe judge agreed, that the Respondent's 29 August"Memorandum of Understanding" which proposedthat the Union agree to post a performance bondconstituted a nonmandatory subject of bargainingThe judge, citing a long line of Board and courtcases,'' held that performance bonds or indemnityagreements are nonmandatory subjects of collectivebargaining since they are not within the scope ofwages, hours, and terms and conditions of employ-ment, they impede or otherwise render nugatorythe bargaining process, and they have the effect ofgiving only financially able parties the right toengage in bargaining The judge rejected the Re-spondent's argument that the bond proposal was amandatory subject of bargaining because it con-cerned employee safety The judge found this de-(1) The Offer of Employment" includes essentially the same benefit coverage as was in effect immediately prior to the expiration ofthe Collective Bargaining AgreementThe Company twice offered the Union leadership a reasonablemeans for returning to work These offers were rejected We contin-ue to want you to return to work This letter clanfies our offer toyou as an individual employee of the Company and member of theUnionii These cases included, inter alia, Betra Mfg Co, 233 NLRB 1126(1977), Beryl Chevrolet, 221 NLRB 710 (1975), Covington Furniture MfgCorp, 212 NLRB 214 (1974), enfd 514 F 2d 995 (6th Cif 1975) C-E NATCO/C-E INVALCO505fense insufficient as a matter of law," and furtherfound that the Respondent's professed concern foremployee safety, preventing production interrup-tion, and preventing further sabotage was not, infact, the motivation for the bond proposal In thisregard, the judge noted that the Union asked for,but the Respondent did not provide, specific in-stances of sabotage, vandalism, or slowdown 13The judge next found that the Respondent vio-lated Section 8(a)(1) and (3) of the Act by lockingout employees in connection with its bond propos-al She found that the lockout was motivated by itsdesire to compel acceptance of the 29 August"Memorandum of Understanding" Hence, thelockout was in support of a nonmandatory subjectof bargaining, and thereby in violation of the ActThe judge again rejected the Respondent's defensethat the lockout was designed to protect employeesand equipment against sabotage and violence, andto provide a "breathing period" to consider its op-tionsFinally, the judge concluded that the Respond-ent's 1 and 2 September and 10 September mailingsconstituted individual offers of employment to em-ployees which differed from the proposal tenderedto the Union on certain matters The judge foundthat by soliciting employees to sign these "Lettersof Understanding," the Respondent violated Sec-tion 8(a)(1) and (5) of the Act Additionally, thejudge found that by conditioning employment onsigning these letters, the Respondent unlawfully in-vaded the employees' right to union representationin violation of Section 8(a)(3) of the ActFor the reasons that follow, we agree with thejudge that the Respondent's bond proposal was anonmandatory subject of bargaining However, weconclude that the Respondent did not bargain toimpasse or lock out its employees over that issue 14We do agree, however, that the Respondent un-lawfully attempted to bypass the Union and to dealdirectly with employeesIIIThe law is well settled that a performance bondor indemnity proposal is a permissive, nonmanda-tory subject of bargaining 13 We thus agree with12 The judge relied on Covington, supra, 212 NLRB at 218, and Car-penters (Excello Dry Wall), 145 NLRB 663, 664-667 (1963)" The judge also found the bond infirm on several other grounds Seejudge's decision at sec K(1) In light of our disposition of the case, weneed not treat these various other grounds14 As Chairman Dotson agrees that the Respondent did not bargain toImpasse or lock out its employees over the bond proposal, he finds It un-necessary to decide whether the proposal was a mandatory or nonmandatory subject of bargaining15 Jasper Blackburn 21 NLRB 1240 (1940) Conway's Express, 82NLRB 972 (1949) enfd 195 F 2d 906 (2d Cir 1952), NLRB v ArlingtonAsphalt, 318 F 2d 550 (4th Or 1963), enfg 136 NLRB 742 (1962), seecases cited at fns II and 12, abovethe judge's articulate discussion finding the Re-spondent's proposal here to be a nonmandatorysubject of bargainingHowever, our inquiry does not end with thisfinding It still must be established that the Re-spondent's lockout of its employees was in supportof the bond proposal If it were, then we wouldagree with the judge that the Respondent wouldstand in violation of the Act However, a closereading of the facts reveals that the lockout wasnot for the unlawful purpose assigned to it by thejudgeThe parties engaged in several bargaining ses-sions prior to the expiration of the existing collec-tive-bargaining agreement and the Respondent'sdeclaration, echoed by the Federal mediator, thatimpasse had been reached During these sessionsthe parties were unable to agree on items, includinglayoff procedures and economic terms When theparties realized that the existing contract was near-ing expiration and that they had yet to reach agree-ment on economic proposals, they shifted negotia-tions to a discussion of the possibility of extendingthe existing contract until a new agreement couldbe reached Still the parties could not agree Thenthe Respondent declared there was an impasseAt this time, less than 2 days before the existingcontract was due to expire, the Respondent had noguarantee the employees would not strike On 29August, Oldham had reminded Goff that the em-ployees could show up to work on 31 August, butthey "may walk out the next day" And before ne-gotiations began, the Union had told the Respond-ent its membership had unanimously authorized thenegotiating committee to call a strike whenever itwanted Thus, despite the statement that the Uniondid not plan to strike, the Respondent had no as-surances on that matter 16Further, during negotiations, and particularly inthe week preceding contract expiration, the Re-spondent endured acts of damage to equipmentwhich the Respondent believed were the Union'sresponsibility Indeed, the judge concluded thatsome of the incidents relied on by the Respond-ent" were "almost certainly" caused by sabotage,and "created the potential for very serious injuryto persons and property" However, the judge did16 We recognize that the judge discredited Goff's testimony that hetold the drafters of the bond proposal that the Respondent could not geta contract extension with a no-stnke provision, and that she found thatthe Respondent did not specifically ask the Union to extend the no-strikeclause These facts do not negate the possibility of a strike" These incidents included cut welding hoses and air lines, cut electncal cords, improperly grounded welding machines, a fire in a plant storage area, a trash barrel fire, damaged couplings, holes drilled in a pipe ofa product manufactured by the Respondent, glue placed in various locks,and a fire outside a gate bordering the Respondent's property 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot believe that the Respondent's concern for em-ployee and property safety motivated its actions inproposing the bond We disagreeThe judge chided the Respondent for not takingalternative steps, such as seeking injunctions, filingbreach of contract suits, or disciplining offendersThe judge's comments in this regard constitute sub-stituting her judgment for the Respondent's busi-ness judgment, and are also idle speculation con-cerning these alternatives, they have little to dowith aiding analysis of the case Furthermore, wedo not agree with the judge that the failure of thethree Respondent individuals who drafted the bondproposal to testify negates the objective evidencetending to support the Respondent's concern for itsplant's welfare In short, we find that the Respond-ent's concern for safety and sabotage at its plantwas legitimate and substantialIt was in these circumstances•lack of a no-strikeguarantee and safety considerations stemming fromsabotage•that the Respondent presented its bondproposal This idea was rejected by the Union, andthe Respondent then locked out its employees Onthese facts, it is clear that the bond proposal was adevice to bridge the gap during the hiatus betweencontracts It was not the item on which bargainingstalemated, nor was it the catalyst for the lockoutThe bond proposal was an attempt to avert thelockout We agree with the Respondent's conten-tion that the matter of the bond proposal and thelockout can be separated, or bifurcated It was onlyafter the Union refused the bond proposal offerthat the Respondent commenced the lockout Itssubsequent letters to employees indicated theUnion's rejection of the proposal, and then indicat-ed it was attempting to devise another method toenable employees to return to work The "Lettersof Understanding" to employees did not renew thebond proposal Indeed, only on 1 September didthe Union receive from the Respondent corre-spondence relating to the bond proposal•and thatsought clarification of the Union's earlier offer toreturn to work In sum, we perceive no basis forfinding that the lockout was used to require theUnion to submit to the bond proposal Rather, thatproposal was an alternative method of resolving adispute, and when it failed the Respondent pro-ceeded along a different line•the lockout•toachieve its aims Accordingly, we reverse thejudge's finding that the Respondent violated theAct by locking out its employeesHowever, we agree with the judge's conclusionthat the Respondent unlawfully bargained individ-ually with employees As explained above and ingreater detail by the judge, the Respondent's earlySeptember mailings to employees differed from theproposal tendered to the Union on certain signifi-cant matters Further, the Respondent conditionedemployment on the employees' willingness to signthe "Letter of Understanding," a clear interferencewith statutory rightsAMENDED CONCLUSIONS OF LAWSubstitute the following for paragraph 5 of thejudge's conclusions of law"5 The Respondent has violated Section 8(a)(1),(3), and (5) of the Act by mailing individual offersof reemployment to unit employees"AMENDED REMEDYHaving found that the Respondent unlawfullysought to bargain directly with employees as toterms and conditions under which they would bepermitted to work and to condition an employee'semployment on a willingness to accept such termsand conditions in violation of its duty to bargainwith the Union, we shall order the Respondent tocease and desist therefrom, and from in any like orrelated manner interfering with, restraining, or co-ercing employees in the exercise of their rightsunder Section 7 of the ActORDERThe National Labor Relations Board orders thatthe Respondent, C-E Natco/C-E Invalco, Tulsa,Oklahoma, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Refusing to bargain collectively with theUnion as the exclusive bargaining representative ofemployees in the appropriate unit by seeking tobargain directly with employees as to the termsand conditions under which they will be permittedto work(b)Discouraging membership in the Union byconditioning a unit employee's active employmenton the willingness to accept as a working conditiona proposal whose tender constitutes a violation ofthe Respondent's duty to bargain with the Union(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Post at its Tulsa, Oklahoma facilities copies ofthe attached notice marked "Appendix "18 Copies1 8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the Nattonal Labor Relations Board' shall read 'Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" C-E NATCO/C-E INVALCO507of the notice, on forms provided by the RegionalDirector for Region 16, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(b) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyMEMBER DENNIS, dissentingContrary to my colleagues, I would adopt thejudge's decision The bond proposal, a nonmanda-tory subject, clearly impeded negotiations for botha new contract and an interim agreement The Re-spondent's own written statements of position, in-cluding the handout it circulated to employees atthe inception of the lockout, unmistakably link thelockout with the bond proposal I respectfully dis-sent from my colleagues' efforts to pry the twoapartAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain collectively withthe United Steelworkers of America, AFL-CIO-CLC, as the exclusive bargaining representative ofthe employees in the appropriate unit by seeking tobargain directly with such employees as to theterms and conditions under which they will be per-mitted to work The appropriate unit isAll production and maintenance employees,warehousemen, shop janitors, first aid attend-ants, field service men and the local truckdriv-ers employed by us at our Tulsa, Oklahoma,plant, but excluding all office clerical employ-ees, over-the-road truckdrtvers, gatemen,watchmen, timekeepers, and supervisors as de-fined in the National Labor Relations ActWE WILL NOT discourage membership in theUnion by conditioning a unit employee's active em-ployment on his willingness to accept as to hisworking conditions a proposal whose tender consti-tutes a violation of our duty to bargain with theUnionWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActC-E NATco/C-E INVALCODECISIONSTATEMENT OF THE CASENANCY M SHERMAN, Administrative Law Judge Thiscase was heard before me on November 29-December 1,1982, pursuant to a charge filed on September 2, 1981,and amended on September 11, 1981, and a complaintissued on April 9, 1982 The complaint alleges that Re-spondent C-E Natco/C-E Invalco violated Section8(a)(1), (3), and (5) of the National Labor Relations Act(the Act), by demanding an agreement by the UnitedSteelworkers of America, AFL-CIO-CLC (the Union)to a provision which is a nonmandatory subject of col-lective bargaining, by locking out unit employees in sup-port of that demand, and by mailing individual offers ofreemployment to such employeesPosthearing briefs were filed by counsel for the Gener-al Counsel, Respondent, and the Union On the basis ofthe entire record,' including the demeanor of the wit-nesses, and after due consideration of the briefs, I makethe followingFINDINGS OF FACTI JURISDICTIONC-E Natco and C-E Invalco are divisions of Combus-tion Engineering, Inc , a Delaware corporation C-ENatco and C-E Invalco are both physically located atTulsa, Oklahoma, where they are engaged in the manu-facture of drilling and operation equipment utilized in oiland gas fields, specifically the production of pressurevessels at the C-E Natco (Natco) facility and of valvesand instruments at the C-E Invalco (Invalco) facility C-E Natco and C-E Invalco, as divisions of the sameparent corporation, constitute a single integrated businessenterprise and a single employer within the meaning ofthe Act During the year preceding the issuance of thecomplaint, a representative period, Respondent, in thecourse and conduct of its business at its Tulsa, Oklahomafacilities, sold and shipped products valued in excess of$50,000 directly to customers located outside OklahomaI find that, as Respondent admits, Respondent is engagedin commerce within the meaning of the Act, and that as-sertion of jurisdiction over its operations will effectuatethe policies of the ActThe Union is a labor organization within the meaningof the Act1 The record is clanfied to show that R Exh 7 was received withoutobjection 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundIn November 1968 the Union was certified by theBoard as the exclusive representative of an admittedlyappropriate unit, specifically described infra in Conclu-sion of Law 3, which consisted essentially of Respond-ent's production and maintenance employees at theNatco and Invalco plants Respondent's amended answeradmits that at all times thereafter, the Union, by virtue ofSection 9(a) of the Act, has been and is the exclusiverepresentative of the unit employees for collective-bar-gaining purposes, and that Respondent has recognized itas such Except for short periods between contracts, Re-spondent and the Union have been parties since May1969 to a series of collective-bargaining agreements, themost recent of which was executed on December 6,1981, was effective as of August 31, 1981, and by itsterms is to continue in effect until September 1, 1984, atthe earliest 2 The events here at issue occurred in con-nection with the negotiations which led up to the 1981-1984 agreement These negotiations began on July 28,1981, and were directed at a new contract to succeed a1978 agreement which was to expire by its terms at 12 01am on Monday, August 31, 1981 3B Alleged Absenteeism, Alleged Slowdowns, AllegedSabotage, and Fires before August 29, 19811 Alleged absenteeism and alleged slowdownsLewis S Goff, who is Natco's vice president of per-sonnel and industrial relations, testified on direct exami-nation that "as we got into negotiations, we encounteredseveral instances of slowdowns, absenteeism more thandoubled" Goff did not further explain his "slowdown"references On cross-examination, he initially testifiedthat in June, July, and August, absenteeism "went up atsome shifts in excess of 20, 22 percent", then, that the"20 percent absenteeism" figure was only for Natco(with about 900 of the 1100 unit employees) and only onspecific shifts, and then, that "Absenteeism averagedprior to its going into negotiations at about 8 to 10 Itwent up to an average of 15," but that during certain 8-hour shifts, absenteeism was in excess of 20 percent Hetestified that the current (November 1982) absenteeismrate was about 3-1/2 percent There is no evidence as toRespondent's absenteeism rate for June-August of anyyear other than 1981, or for November of any year otherthan 1982 Respondent did not produce any businessrecords regarding its absenteeism rateDuring June-August 1981, Respondent disciplined forabsenteeism without a legitimate excuse about the samenumber of employees (5 in a unit of about 1100) who hadbeen disciplined therefor during similar preceding peri-ods The contemporaneous bargaining notes taken byNatco's manager of field industrial relations and recruit-2 The cover pages of the pnnted booklets which set forth this agreemerit and its predecessor state that the parties thereto are Respondent anda local affiliate (Local 7568) of the Union However, the recognition andsignature clauses name the Union alone3 All dates hereafter are 1981 unless otherwise stateding, David L Hall, show that during the July-December1981 negotiations, the parties repeatedly discussed absen-teeism issues However, there is no evidence that Re-spondent ever alleged to the Union that absenteeismduring June-August 1981 had anything to do with thefact that contract negotiations were anticipated or inprogress Although Goff testified that he believed theJune-August 1981 increase in absenteeism to be inten-tional and a violation of Article 16 of the bargainingagreement which expired on August 31, 1981,4 Respond-ent never went to court to get an injunction to prohibitintentional increase in absenteeism2 Cut hoses and wires in the Natco plantNatco plant superintendent Wilmoth Sanford RespessJr, testified that between August 26 and 28, he saw "nu-merous" cut gas acetylene welding hoses and air linesHe testified that he believed these cuts to be deliberatebecause the slices were "clean " He further testified thatsuch hoses run across the floors and "occasionally" getcut by equipment which is rolled over the hoses or, per-haps, in other ways 5 According to Respess, the cutsthus "occasionally" effected "can be clean" but "usually"show evidence of pinching, scuffing, or tearingRespess testified that, during the last week of August,he observed that an unspecified number of electricalcords had been cut Respondent offered into evidencephotographs, which could have been taken after Septem-ber 2, of two partly severed electrical cords designed tocarry a regular, 110-volt household current Respess tes-tified that he had observed one of these on August 27 or28, that he believed it had been cut but it could havetorn loose in another manner, and that he did not knowwhen it was damaged or repaired Respess testified thatthe other had been drawn to his attention on August 27by Supervisor Ellis Broughton, that Respess did notknow when it had been damaged or repaired, and that,because the line was unplugged and the damage was nearthe plug, it would have been difficult for anyone to plugin the line without noticing the damage Respess furthertestified in November 1982 that, so far as he knew, noelectrical plugs had been damaged since August 1981,but that repairs would normally be handled by "mainte-nance"4 Art 16 read as followsThe Union agrees that neither it nor any of the employees in thebargaining unit covered by this Agreement will collectively, concer-tedly, or individually engage in or participate, directly or indirectly,in any strike, slowdown stoppage, or other interference of produclion or work during the term of this agreement, and the Companyagrees that during the term of this Agreement, it will not lock outany of the employees covered by this Agreement The Company retains the nght to discipline or discharge any employee who violatesthis provision The Union shall not be liable under this Article foracts of individual employees which the Union did not authonze,ratify, approve, or condone5 Union subdistnct director Carl Oldham testified that gas lines getcut all over•all the time That's a heavy vessel shop, and they lay downskids on them and roll tanks over them, and it's a normal occurrence outthere daily Oldham had serviced Respondent s plant for the preceding 5years C-E NATCO/C-E INVALCO5093 Action with respect to welding.machines in theNatco plantRespondent has several hundred welding machineswhich are operated by unit employees and some ofwhich are on occasion unneeded Over the course ofAugust 27-28, Respess discovered four welding ma-chines which had been connected directly to ground andan undisclosed number of which had been turned onSuch grounding could have damaged a machine andcaused the welder to receive a burn or an electricalshock Respess reported the grounded machines to his"boss," E T Bohbrink, the Natco vice president of man:ufacturmg Nobody was disciplined for this conduct Therecord fails to show when it occurredOn August 27, 28, and 29, various welders in the bar-gaining unit made reports regarding about six weldingmachines which would not operate because, on an un-known date or dates, the fuses had been removed or thewelding cables or leads had been cut The record fails toshow whether the machines whose fuses had been re-moved were operable with fuses The removal of thefuses could not have caused any damage to employees or(inferentially) to the machines, and merely constituted a"nuisance" The cutting of the cables could have causedan arc at the cut when the machine was turned on, withthe possible consequence that the machine could go toground or someone could be burned or "startled"The record fails to show whether Respondent had dis-covered similarly damaged or incapacitated welding ma-chines when negotiations were not under way At thetime when Respess observed such deficiencies in thewelding machines, about 50 bargaining-unit employees,several members of management, and a "very few" out-siders (such as visiting inspectors) could have access tothese machines4 Fire in a Natco plant storage areaThe Natco plant contains, at various locations, paint,lubricating and hydraulic oils, and lines which containwelding gas, oxygen, and natural gas On August 27, As-sistant Natco superintendent Carl Douglas or a Natcoshift superintendent drew Respess' attention to a storagearea where a fire had burned and had been extinguished,apparently during the night shift The storage area wasabout 25 feet by 100 feet, and contained wooden palletson which were stored 300 to 500 paper and plastic bagsfilled with refractory material, a noncombustible materialsimilar to cement Approximately 18 to 24 inches fromthese bags were hoses which contained pure oxygen andcombustible natural gas and were equipped with shutoffvalves Respess credibly testified to the belief that thefire in the storage area could have spread to the gaslines, and, if this had occurred, Respondent could havehad a very serious fireAt the time of the fire, at least 8 people were workingin the area and 10 or more could have had access to itCertain operations performed in the area were associatedwith sparks Respess testified that he believed that suchsparks could not have caused this particular fire because(in his opinion) it had several origins rather than oneRespess, who became Natco plant superintendent aboutAugust 1981, testified that he had never seen material ofthis nature catch fire by spontaneous combustion beforeor since this occurrence He further testified that he hadnever observed in the Natco plant any fire of a similarorigin As of the November 1982 hearing before me, stor-age pallets were no longer kept in this location5 Trash barrel fire in the Natco plantOn or shortly before August 28, a fire took place in aNatco shop trash barrel which contained mostly paperand scrap wood, and which was in the general area ofcombustibles such as wooden pallets with pasteboardboxes on them This is not a no-smoking area Thebarrel, which was metal, was photographed during theday on August 28 The record fails to show whose ideait was to take the photograph Respess testified that hehad never seen any other fire of a similar origin in theNatco plant He did not recall who told him about thisfire6 Damage to couplings in the Natco plantMuch of the Natco plant production consists of oil-field tanks which are manufactured to codes prescribedby the American Society of Mechanical Engineers Con-formity with such codes requires hydrostatic testing ofpressure vessels Such tests are performed by filling thepressure vessels and component parts with water and ex-erting one and a half times their designed pressure, thepressure so exerted runs from 15 pounds to 15,000pounds per square inch In order to contain the water inthe vessel or part being tested, Respondent uses a thread-ed device, called a "hex-head" or "bull" plug, which isscrewed into a female plug, also called a "coupling" or a"nozzle" During the second shift on August 24, a visualinspector, who is a member of the bargaining unit, drewthe attention of Richard Harry Tanner, Natco's managerof quality control, to the fact that metal had been depos-ited on the threads of 13 couplings (10 in one vessel and3 in another) by means of a welding device which hadbeen inserted into the coupling Such welding action isnot normally performed during the course of production,and Tanner credibly testified to the belief that such anaction would have to be intentional If such damage hadbeen missed in visual inspection, a "bull" plug screwedinto a damaged coupling could have released (when sub-jected to the normal test pressure of 2160 pounds persquare inch) and been projected into the walls or ceilingof the building, into plant equipment, or into the 13 to 17persons then working in the area 6 Because the vesselunder test was intended to hold gas, similar damage to acoupling subsequent to hydraulic testing might havecaused release of the gas and a fire on the customer'splatform, where 45 to 70 persons are generally em-ployedOn August 25, the day after the damage to the cou-plings had been found, Tanner reported it to E T Boh-brink, Natco's vice president of manufacturing, and told6 Tanner had seen a plug projected through the roof of the shop whenit blew, during testing, from a vessel under pressure of 200 pounds persquare inch 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim that Tanner believed the damage was intentionalTanner also reported it to the foreman, but not toanyone else On August 26 or 27, Company Vice Presi-dent Goff learned about the incident from an unspecifiedsource Tanner testified that the damage must have beendone on August 24, and that he could have found outfrom the foreman which employees were assigned towork on the vessel, but that neither he nor (so far as heknew) any other member of supervision inquired aboutwho they were On an undisclosed date or dates duringthe week beginning August 31, a visual inspector report-ed to Tanner similar damage effected to two more cou-plingsTanner, who has been in Respondent's employ for 23years and has been Natco's manager of quality controlfor 13 years, testified that he had never previously en-countered what appeared to have been intentionaldamage to couplings or any other company products7 Holes drilled in pipe of product in the NatcoplantOn an undisclosed date no later than August 27, un-identified personnel, who may or may not have been unitmembers, drew to the attention of visual inspection per-sonnel, who are in the unit, that at least 10 holes hadbeen drilled in a gas pipe to a Thermo-Drive unit, aproduct manufactured by Respondent and used for sec-ondary recovery of oil These holes are not usuallydrilled in the normal course of production Tanner credi-bly testified to the belief that these holes had been inten-tionally drilled A photograph of the pipe shows that itwas in an exposed location about a foot above the floor,and that the holes were about a half-hand apart I inferthat whoever drilled the holes anticipated that theywould be discovered before the unit was shipped to thecustomer, and that Respondent drew a similar inferenceThe damage was repaired by replacing the pipe, afterwhich the unit was sent to the customer or the jobsite Ifthe holes had not been discovered before the unit wasplaced into service, gas would have been released intothe atmosphere, possibly causing a fire and inflictingburns on the 5 to 12 people who are usually in the vicini-ty of such a unit when it is in operation Tanner testifiedthat before negotiations were in progress, he had neverencountered what appeared to be intentional damage tocompany products The record fails to show whetherTanner brought the damaged pipe to the attention ofother members of management at any material timeAbout 47 employees could have had access to the pipeon the day the damage was discovered8 Glue in the locksOn August 28, glue was put in the locks of qualitycontrol manager Tanner's office, of the industrial office,of the radiographic department, and of the offices of anundisclosed number of foremen In order to open Tan-ner's office, someone had to break through the ceilingOn an undisclosed date or dates prior to August 29, anundisclosed number of padlocks to Natco toolrooms ortool cribs were jammed with glue9 Goff s testimony about "our" concern arisingfrom some of the foregoing incidentsGoff testified that when he learned on August 26 or 27about the damaged couplings in two pressure vessels,"we" became concerned that if the damage had not beendiscovered during visual inspection, injury might havebeen caused to Respondent's employees during hydro-static testing, or serious injury or death (resulting inNatco liability for millions of dollars) might have beencaused to customers' employees on the jobsite He fur-ther testified that "we" became concerned that such inju-ries or deaths might be caused by sabotage of such ves-sels at a time when such sabotage was unlikely to be dis-covered In addition, he testified that "we" feared fromthe fire reports that the plant would be seriously dam-aged or employees would be injured or killed if therewere more fires, or because of gasline explosions result-ing from a fire, or because the fire had caused the elec-tric lights to go out while employees were attempting toescape from the 12-acre building during the night shiftAlso, he testified that "we" were concerned about em-ployees' receiving electric shocks from cut electricwiring or grounded welding machines Laying to oneside the evidence summarized infra part II,E, Goff wasnot asked to name the members of management whoshared any of the foregoing apprehensions with himC Negotiations Prior to August 28Between July 28 and August 27, inclusive, the partiesconducted seven negotiating sessions The Union's prin-cipal spokesman was subdirector Carl Oldham, Respond-ent's principal spokesman was its vice president of per-sonnel and industrial relations, Goff During the six ses-sions which preceded August 27, the parties limited theirdiscussion primarily to noneconomic matters The con-tents of the parties' proposals and discussions and theextent of any agreements reached were not fully litigat-ed, and most of the record evidence on this matter con-sists of the previously mentioned contemporaneous notestaken by David L Hall, Natco's manager of field indus-trial relations and recruiting, who was one of Respond-ent's representatives at the bargaining table 7 On August7 Goff testified that on a date which he did not specify, I had oneconfrontation concerning slowdowns One of the union members [whomGoff did not name] wanted to take me out and fight One of the guys[whom Goff did not name] said, Well, you and your family have to getup every morning " Hall's notes state that during a July 29 discussion ofa company proposal for "language to indicate the Union's commitment toproductivity," Oldham said, We have the nght to give you 1000 headaches without a contract," whereupon union bargaining committeemember J D Cole stated, You ye got to get up every day just likeanyone else' Still according to Hall's notes, later that same morningOldham said, We can't agree with your references to productivity andfair wages," Goff said, You guys aren t getting the job done, Cole said,'You want to walk outside9", Goff asked whether Cole was threateninghim, and Cole said no Hall's notes contain nothing else even vaguely resembling the incident as descnbed by Goff, whose testimony I regard asless reliable than the notesGoff further testified that on a unspecified date someone, whom he didnot name, told him and Steve Wilson that Goff and Wilson wouldn t beat the table at the end of negotiations' Goff by implication, identifiedWilson as a member of management, Hall testified, in effect, that Wilsonnever participated in bargaining negotiations I regard Goff's testimonyabout this incident as too ambiguous to be accorded significance C-E NATCO/C-E INVALCO51127, Respondent received the Union's monetary proposalHall's notes as to that meeting attribute to union negotia-tor Pryor the statement, "We have our proposal for pen-sion and group insurance which we feel will help bringyou [Company] into the 20th century" After reviewingthe Union's monetary proposal in a caucus and then withthe Union, Respondent's negotiators said that they wouldget back to the Union on the following day with Re-spondent's "best shot," and began to leave Oldhamcalled Goff back into the room and said that the Unionwas not going to submit a proposal to the membershipunless it was a complete proposal "cover to cover," in-cluding pensions and insurance Goff replied that in thatevent, no proposal would be submitted to the member-ship 8Before the start of negotiations, the Union had toldRespondent that the membership had unanimously au-thorized the committee to call a strike whenever theywanted it 9 As to the Union's statements during the July28-August 27 negotiations, Hall's notes state "Strike ismanagement's idea•are you going to strike us9" (July28), "We are going to get what we want without astnkel† If we delete no strike, no lock out, we canstrike over problems rather than leave it to grievancesStriking is our answer to unacceptable grievance proce-dure" (July 29), "I doubt there will be a work stoppage"(August 17), and that the Union would agree to a pro-posal by Respondent as to absenteeism "if you give usthe right to strike over any dispute concerning thepolicy" (August 26) During this same period, manage-ment remarked as to strikes, "Past practices is a strikeissue with us" (July 28 and 29), and "If there is a strikeand it goes 90 days, we may not open up again due tounemployment situation in Tulsa" (August 18)D The August 28 Negotiating SessionDuring a negotiating session on Friday, August 28, theparties discussed a number of substantive contract issuesGoff testified that during this session, Oldham askedGoff what Respondent was going to do if the employeesshowed up Monday (the first day after the expiration ofthe bargaining agreement), Goff said that Respondentmight not let them work, and Oldham said, "We cancome in We may work We may not work We maywork a day We may not work a day We will work un-conditionally We can work any time" Hall's contempo-raneous notes do not refer to these alleged remarks Ac-8 My findings as to this conversation are based on Hall s contemporaneous notes, which in this matter are consistent with Oldham's testimonyIn view of these notes, and for demeanor reasons, I do not accept Golf'stestimony that Oldham said no agreement would be reached unless acomplete agreement were reached as to the pension and group insuranceplans for both 1978-1981 (the period covered by the expiring contract)and the period to be covered by the contract under negotiation9 This finding is based on Golf's uncontradicted testimony He also testilled without direct contradiction that on an unspecified date or dates,the Union stated that the rank and file had approved two other strikevotes15 This statement by Oldham (the Union s pnncipal spokesman) waspreceded by a remark from union bargaining committee member Cole de-scribing as a strike issue with us" a union proposal to omit in the newcontract a provision in the old contract permitting nonurut employees toperform unit work under certain circumstances The new contract retamed that provisioncordingly, and for demeanor reasons, I credit Oldham'sdenialE The August 28 Management MeetingOn the evening of August 28, a management meetingwas attended by Goff, Bohbrink, Respess, Douglas,Arthur P Rogers (Respondent's vice president and coun-sel, labor relations), Ken Griffith (Natco's senior vicepresident in charge of manufacturing at Natco), andJudson Lowd, Natco's then president Goff was the onlywitness who testified about this meeting He testified thatduring the meeting, those present discussed the "fires"and "The sabotage that we did discover on the pressurevessels, the cut lines [and] the grounded welding ma-chines" He did not testify that the discussion includedthe removal of fuses from several welding machines (tes-tified to by Respess, who attended the August 28 confer-ence), the holes drilled in the pipe on the Thermo-Driveunit, the glue in the locks, or absenteeism " Goff s testi-mony suggests that slowdowns were mentioned, but hedid not testify about what was said The discussion couldnot have included the two damaged couplings reportedto Tanner during the following week or a fire discoveredlater that evening at one of Respondent's gates (see infrapart II,G)Goff went on to testify that "the discussion essentiallyevolved around our concern for what would happen ifWe knew we had fires We knew that there seemed to bea concerted activity to give us [these fires and suspectedsabotage] we were concerned about how we couldrun our plant safely [We discussed the fact that we] atNatco, have suffered a few deaths because of the type ofshop we run Our concern there was again for thesafety of our people It's a high-hazard shop, and thiswas discussed And we felt that [the fires and suspectedsabotage were] escalating"The participants in this meeting did not discuss pro-posing that the Union post a bond with respect to anymatterF Safety Inspector's August 28 "Vandalism Activities"MemorandumAfter the August 28 management meeting a safety in-spector's memorandum was received by Safety HeadDelbert Stoner, Plant Superintendents Harvey Todd andDouglas, and Vice President Bohbrink The record failsto show whether any other members of managementread this memorandum at any material time This memo-randum was offered and received in evidence solely toshow that a report was received by management, and notto show the truth of the report or that the incidents de-scribed therein in fact occurred The memorandum de-scnbed the trashcan-fire and the glued-locks incidents de-scribed supra Further, the memorandum described thestorage-area fire described supra, and alleged that thisfire had been started in five different locations Also, the" Tanner, who testified for Respondent about the holes and the glue,did not testify that he drew them to management's attention at any matenal time There is no evidence that glue was put into the locks of anyonewho attended the August 28 management meeting 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDmemorandum described certain incidents (involvingbroken windshields and slashed tires on company trucks)about which the instant record contains no probative evi-denceG The August 29 FireVery early in the morning on August 29 Respondentdiscovered a fire on the outside of a metal gate in achain link metal fence bordering Respondent's propertyEmployees do not ordinarily enter or leave through thisgate The area where the fire occurred is in an open areawhere there is nothing but weeds to catch fire It isbehind a convenience store on the side of a public road,and is accessible to the public generally As to the originof the fire, Respess, who himself saw the fire, testifiedthat "It appeared that a gasoline or some type of liquidhad been ignited which made a very large, brilliantfire for a few minutes" Respondent called the city firedepartment which put out the fire Respess testified thatnobody had any idea who set the fire Between this fireon August 29, 1981, and Respess' testimony on Novem-ber 30, 1982, no other fires took place at the plantH The August 29 Negotiating Session, the Proposed"Memorandum of Understanding" with Respect to theContractual HiatusThe parties conducted their ninth bargaining sessionon August 29, 1981, beginning at 905 am Union repre-sentative Cole commented that Respondent had had a"hot night" Goff inferred that he was referring to thefire at the gate, and agreed with him Respondent thengave the Union a "language proposal," which included aproposal (discussed in greater detail infra part II,K,3) re-garding the order of layoff during reductions in force(Goff testified that when using the term "languagechanges" during the hearing before me, he meant torefer to proposed contract changes which did not relatedirectly to money items, I infer that both parties so usedthe term during negotiations ) Goff said that the proposalrepresented the items which would have to be agreed toin order to get a contract, that the proposal was "thebottom line," and that Respondent was willing to take astrike over itThe parties then broke for about 1 hour and 20 min-utes 12 After they returned to the table, there was apause, after which Goff said, "Looks like we've got animpasse on language" Oldham said, "You've got an im-passe" Goff said, "It looks like the only way we will getanything is through a work stoppage" Oldham said,"We aren't going to strike you" Goff said, "We feel therelationship between the Union and the Company has de-teriorated to the point that the Company will have toassert itself We will have to assert ourselves We cannotand will not address your economic proposal Rather,you have forced us into a situation in which all we cando is give our best shot The Company's offer is basedon the Union's agreeing to proposed language changes12 This finding is based on Hall's notes I do not accept Goff's somewhat unlikely testimony that at this point the Union did not caucusand ratification by the union membership prior to expira-tion of the current contract"Goff then related to the Union Respondent's initialeconomic proposal While he was describing Respond-ent's wage proposal, union representative Cole made anearthy comment of disgust Oldham told him to "coolit," and asked Goff to clarify the wage proposal AfterGoff had finished relating Respondent's economic pro-posal, Union Representative Bates Powell said, "We willhave to look at this" Goff said, "I would have hopedthat we would have been able to work it out without awork stoppage" Oldham said, "What are you going todo when we show up for work on Monday9"13Goff asked how the Union planned to continue towork Oldham said, "We plan to work by extending thecontract," without specifically referring to article 16 (theno-strike/no-lockout clause) (supra fn 4) Goff said, "Wewill not extend the contract" Oldham said, "We willleave them in there Are you willing to discuss extendingthe contract?" Goff said no 14 Oldham said, "We expectto show up Monday, then you will have to lay us off"Goff said, "Well, since we're talking about it, we need toexplain the conditions under which you can work Wewill not extend the contract We have had fire bombings,bomb threats," and malicious mischief "16 Oldham said,"I told you a month ago, my people are mad and I can'tcontrol them 17 But we are going to show up so that wecan continue some relationship" Goff said, "Without acontract?" Oldham said, "Yes, but we may walk out thenext day When they are out they are my headache-1100 headaches [inferentially referring to 1100 unit em-ployees] This time I am going to keep them in and wecan share the headaches" Powell said to Goff, "[Y]ou'renot approaching this right We want an agreement andI'll give you some friendly advice to think about anagreement" Goff said, "We've had a lot of time to think13 The negotiating session was being held on Saturday, August 29 Thecontract was to expire at 12 01 am on Monday August 31My findings in this paragraph up to this point are based on Hall scontemporaneous notes, Goff's testimony that Oldham did not mention alimitation on article 16 and that Respondent did not indicate to the Unionthat Respondent wanted to extend that provision, and Oldham's testimony that Respondent never requested such an extension Goff initially testilled that the Union never said It would be willing to extend the contract, and then testified that Oldham asked whether Respondent would bewilling to extend the contract with the understanding that the Union"could walk at any time,' to which Respondent replied that it was un-willing to discuss extending the contract under those terms In view ofHall's notes and the testimony of Oldham mentioned in this footnote, andfor demeanor reasons, I do not credit the testimony of Goff describedafter the first sentence of this footnote15 There is no evidence that there had been any bomb threats, or thatany member of management had received any reports of such bombthreats The record suggests that Goff and Respess believed the August29 gate fire to have been caused by a fire bomb This incident aside, thereis no evidence that there had been any fire bombings or that any memberof management had received any reports of such Incidents16 My finding in this sentence is based on Hall's contemporaneousnotes In view of these notes, and after considering the witnesses' de-meanor, I accept Goff's testimony that he alleged the existence of firesand fire bombs, and discredit Oldham's denial of such remarks and of areference to bomb threats For similar reasons, I discredit Oldham sdenial that Goff used the words "malicious mischief," but accept Oldham's denial that Goff referred in terms to cut electncal wires" This remark aside, there is no evidence regarding what was saiddunng this earlier conversation C-E NATCO/C-E INVALCO513about an agreement, but I've seen no movement Nowwe are up to the wire and you want to extend the con- ,tract Well, you ain't going to get it" Oldham said, "Iknow how these things work•I've been through a lot ofthese You've got to extend wages and benefits" Goffsaid, "Gentlemen, we have given you a proposal that isour final offer" At this point, the Union caucused forabout 26 minutesWhile the Union was thus caucusing, Goff met withNatco President Lowd and attorneys Pat Cremmins andPat Bond Of this group, only Goff had attended any ofthe negotiations He testified that he told the others thatRespondent could not get an extension with a "nostrike" clause in it (cf supra fn 14, infra part II,K,1)There is no other evidence as to what was said byanyone during this conference Nor is there any evidenceas to what else, if anything, Lowd, Cremmins, and Bondhad been told about what was happening at the bargain-ing table During this management conference, Respond-ent prepared a proposed "Memorandum of Understand-ing" set forth in full infra Goff testified that although heparticipated in coming up with the language of this pro-posal, he was not its "architect", that the "architects"were "the managers and the top management of thecompany and the attorneys that were at a managementmeeting at that caucus," and that none of them had beenpresent during the negotiations and at the bargainingtable As previously noted, Lowd had attended theAugust 28 management meeting (supra part II,E) Therecord otherwise fails to show what, if anything, the "ar-chitects" of this proposal had been told about the eventssummarized supra part II B and G None of these "archi-tects" testified at the hearing Goff testified that it wasduring this conference that company representatives firstraised the idea of asking the Union to agree to a bondrequirementAfter the break, the Union stated that it wanted the"language" proposal as initially drafted by it As to eco-nomic matters, the Union made a proposal which as tovacations and holidays, at least, called for higher benefitsthan the Union's earlier proposal Also, the Union for thefirst time proposed a "ratification bonus" of $300 per em-ployee The Union stated, "The proposal will keep goingup until someone gets in here to straighten out this lan-guage" Goff said, "The longer you're out, the higherthe demand?" Oldham said yes Oldham said that theUnion was not planning a strike, and offered to extendthe current agreement during negotiations or to have theemployees work without a contract Goff said that if Re-spondent let the workers go ahead without a contract,Respondent would suspend all fringe benefit paymentsThen, Goff asked Oldham what would happen onMonday Oldham said that the employees were going toreport to work as usual Monday morning, and "we'llhave to let the law decide what can be suspended andwhat can't be We'll worry about that when it hap-pens" Goff said, "You wanted to address an extensionWell, we want to talk about itOur concern is thatif we extended we'll have violence, fire, bombings, andsabotage "18 Oldham said, "I'll tell our people not to doit I've told them not to do it"19 Goff said, "Yeah, thenwe get fire bombs and bomb threats [see supra fns 15-16] That situation is not tolerable"After a pause, Goff said, "We seem to be at an impasseon language" Similar views were expressed by the Fed-eral mediator, who had been sitting in on the negotia-tions since August 17 Oldham said, "I'm not at an im-passe on language" Goff said, "I am Our attorneys havedrawn up a contract for the purpose of continuing towork after the contract expires " At this point, Goff dis-tributed to each union representative, and read aloud theproposed Memorandum of Understanding drafted by Re-spondent while the Union was caucusing about Respond-ent's initial economic proposal This document reads asfollowsMEMORANDUM OF UNDERSTANDINGC-E Natco and C-E Invalco, Divisions of Com-bustion Engineering, Inc, hereinafter called theCompanies, and Local 7568 of the United Steel-workers of America, AFL-CIO-CLC, hereby agreeas followsI If the parties are unable to reach agreement ona new collective bargaining agreement from andafter 12 01 A M, August 31, the Companies agreethat employees may work their regularly scheduledshifts without any collective bargaining agreementuntil said new agreement is negotiated and settledIt is agreed that each shift must, in the judgmentof the Companies, be sufficiently manned to main-tain normal productionIf in the sole judgment of management, insuffi-cient employees report to work or if production isimpeded in any manner whatsoever, the effect ofwhich is to decrease production to a rate which isin the sole judgment of the Company commerciallyinsufficient, the parties then understand that a strikeshall then be in effectII The Union, its officers, agents and representa-tives of both the International and the Local (re-ferred to collectively as the Unions) understand andagree that the Unions and their officers, agents andrepresentatives shall be jointly and severally liablefor all acts of sabotage, vandalism, or any otherharm to the Companies which arise in any mannerduring the term of this memorandum, irrespectiveof any proof of the cause of the acts and/or harmcomplained of To secure these obligations, theUnions shall put up a performance bond in the prin-cipal amount of $500,000 00 written by an insurancecompany or companies acceptable to the Compa-nies, payable upon demand without need for proof18 My finding that Goff made this statement is based on Hall's contemporaneous notes and Goff's testimony In view of these notes, I discreditOldham's denial that Goff used the words fire bombings" and sabo-tage"19 This finding is based on Hall's contemporaneous notes and Goff stestimony I do not accept Oldham's denial that he said, 'I'll tell them tocool it" 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDof cause whatsoever by either or both of the Com-paniesAfter receiving this proposal, the Union asked Re-spondent to give the Union specific incidents of sabo-tage, vandalism, or acts of slowdown Respondent didnot give the Union any such incidents Oldham said,"We're not signing it•no way We don't have to sign itI've been through too many of these" Goff said, "If youdon't sign it, then we will have to assume you're onstrike" Oldham said, "We aren't signing it" Goff said"You have our proposal" Oldham said, "You can't setany conditions on us We will work unconditionally" Atthis point, at 11 34 a m, Respondent's representatives gotup and left the room As Goff walked out, Oldham said,"That SOB •What does he think•I was born yester-day9 They'll need more than that bond"After the departure of Respondent's representatives,the Union told the Federal mediator that "we're still sit-ting in here, willing to bargain over this thing, we've gota day and a half before this thing runs out We'd like tosee if we can reach an agreement" Oldham asked themediator to check with Respondent's representatives andto see whether they had left the premises or if they weregoing to come back and bargain The mediator left theroom, came back, and said that Respondent had told himthat the Union had Respondent's proposals, and "thatwas it "2†I Events from August 30 to September 181 The unit employees' August 30 rejection ofRespondent's August 29 economic proposal withrespect to a new bargaining agreement, and ofRespondent's August 29 proposal with respect to acontractual hiatus periodOn Sunday, August 30, the Union conducted a meet-ing attended by over 1000 employees The Union submit-ted to the employees Respondent's August 29 economicproposal with respect to a new collective-bargainingagreement The employees unanimously rejected itThen, Oldham or someone else on the bargaining com-mittee, read to the membership Respondent's proposed"Memorandum of Understanding" with respect to theanticipated contractual hiatus period Oldham said thatthe Union was not going to sign it Oldham or someoneelse on the bargaining committee said that the Union feltthat Respondent was wanting a strike The speaker wenton to say that the committee was recommending to themembership not to strike, to agree to go to work on themorning of Monday, August 31, and to give the bargain-ing committee the authority to call a strike at some pointin the future if one were necessary The employeesunanimously voted to follow this recommended actionand to go to work20 My finding in this last sentence is based on Oldham's uncontradictedtestimony, received in evidence without objection or limitation SeeAmerican Rubber Products Corp p NLRB, 214 F 2d 47, 52 (7th Cir1954)2 The August 31 beginning of the lockout2 'Five night-shift employees who reported for work atNatco at 10 p m on August 30 were not permitted towork after midnight and were escorted from the plant at12 01 am on August 31 On each shift at each plant onAugust 31, a numerically normal complement of employ-ees arrived at the plants in an attempt to go to workCommencing on August 31, Respondent's employees inthe bargaining unit who attempted to report for workwere not permitted by Respondent to enter the plants orgo to work At the time they attempted to go to workon August 31, such employees were given the followingdocumentAUGUST 31, 1981C-E NATCO/C-E INVALCOINFORMATION MEMORANDUMSUBJECT TEMPORARY SHUTDOWN OFPLANTSTHE COMPANIES ARE WILLING THATBARGAINING UNIT MEMBERS CONTINUEWORKING WITHOUT A CONTRACT WEOFFERED MR CARL OLDHAM, BARGAIN-ING COMMITTEE SPOKESMAN, A WAY TODO THIS WHILE GIVING THE COMPANYPROTECTION AGAINST SLOWDOWNS, VIO-LENCE, ACTS OF SABOTAGE, VANDALISMAND BODILY HARM, ALL OF WHICH HAVEBEEN THREATENED 22 WE ALSO WANTTO PROTECT YOUR RIGHT TO WORKUNDER REASONABLE CONDITIONS MROLDHAM REFUSED THIS, AND IN SODOING HAS EFFECTIVELY CALLED ASTRIKEWE STILL WANT TO DEVELOP A METHODWHICH WILL PROTECT YOUR JOB ANDALLOW OUR PLANTS TO OPERATE HOW-EVER, WE CANNOT TAKE PREMATUREACTION WHICH COULD HAVE SERIOUSLONG-TERM NEGATIVE IMPACT ON YOURFUTURE AS WELL AS THE COMPANIES'WE ARE WORKING ON A METHOD TOSi Apparently for reasons of advocacy, Respondent objected at thehearing to the use of the term "lockout" to describe its conduct on andafter August 31 As discussed infra, it is undisputed that on and afterAugust 31, Respondent either refused to permit unit employees to workat all, or refused to permit them to work unless they or the Union agreedto certain company proposals Respondent has failed to suggest a termwhich it believes should be used My use of the term "lockout" is forconvenience only, and does not imply any presuppositions as to the pur-pose or legal implication of Respondent's action22 Goff testified that this offer was the memorandum of understandingproposed by Respondent on August 29He further testified that "I think it was also in addition to the thingswe were hearing from the shop about the Union planning a strike forceof a hundred or so people to come in and do it We had seen what theUnion had done with Star and Crane Carrier and we had every indica-tion it would happen here too There is no other evidence regarding the matters referred to in this paragraph, and Respondent's brief doesnot refer to this testimony by Goff C-E NATCO/C-E INVALCO515ALLOW YOU TO RETURN TO WORKWHILE PROTECTING PEOPLE AND PROP-ERTY AND YOU WILL HEAR FROM US ASSOON AS WE WORK OUT AN ACCEPTABLEMETHOD.3. The parties' August 31-September 1correspondence regarding the lockout and theproposed "Memorandum of Understanding"A telegram to Goff from Oldham, received by Re-spondent at 8:17 a.m. local time on August 31, states:This is to advise you and C-E Natco/C-E In-valco that the members of Local 7568 voted over-whelmingly not to call a strike upon the expirationof our current contract but instead voted to contin-ue to work unconditionally until a new contract isagreed upon. The action taken by the Company at12:01 a.m. August 31, not to allow the bargainingunit employees reporting to work at their regularschedule time to work is regrettable. This notice isto also advise you that the Union is hereby makinga continuing daily offer for each and every bargain-ing unit employees [sic] to be allowed to return towork unconditionally.That same day, Oldham signed the original chargeherein, which alleged, inter alia, that Respondent hadviolated the Act "by insisting upon non-mandatory andunlawful bargaining demands; [by locking] out its em-ployees as a direct result of the Union's not agreeingwith said demand; and [by discriminating] against bar-gaining unit employees in terms and conditions of em-ployment." 2 3A telegram to Oldham from Goff, received by theUnion at 9:56 a.m. local time on September 1, reads:We acknowledge your 31 August telegram thatoffered to have our employees "unconditionally"return to work without a contract. You have previ-ously rejected, on behalf of the Union, our pro-posed agreement to protect our people and propertywhile working without a contract. Should we nowassume that the Union has changed its position andwill now accept that previous proposal?If this is true, are you prepared to execute ourprevious proposal by 3 p.m. 1 September, so thatour employees, your members, may get back towork at the earliest possible time? Please advise.By telegram sent to Goff at 11:02 a.m. on September1, Oldham stated:This is to advise you that the Union has not andwill not sign the ridiculous conditions of employ-ment proposed by the Company on August 29,23 However, this charge was not filed until September 2, and was notreceived by Respondent until several days thereafter1981. You have the Union's offer to work all em-ployees unconditionally. This offer has not changed.4. Respondent's tender to each employee of a"Letter of Understanding" regarding employmentconditions during the contractual hiatusAt an undisclosed hour before noon on September 1(see infra fn. 25), Natco employee Kenneth Clark re-ceived in the mail at his home a copy of the memoran-dum and "Letter of Understanding" set forth below, anddated September 2. The mailing envelope contained apostage meter stamp dated September 1. Carrying withhim the envelope and its contents, Clark drove down tothe union hall and, about noon on September 1, askedOldham whether "they" were going to let the employeescome back to work. Oldham said that he did not know.Clark showed him the documents. Oldham said that hehad never seen them, and asked if he could keep themand the envelope. Clark said yes.That afternoon, Oldham received calls from variousother Natco employees that Respondent was sending outletters trying to get everybody to come back to work.Some of them read part of these documents to Oldhamover the telephone. At Oldham's request, a couple ofthem brought down to his office copies of these docu-ments with the envelope in which they had been re-ceived through the mail."On the following day, September 2, Respondent hand-delivered to Oldham's office the following letter fromGoff dated September 1:We have received your Telex of September 1, 1981,rejecting, for a second time, our proposed agree-ment to allow for the return to work of our em-ployees who are members of Local 7568 while pro-viding a vehicle to protect the safety of our peopleand facilities.In response to your refusals, we have devised an in-dividual offer of employment and Letter of Under-standing, which we will mail on Wednesday, Sep-tember 2, 1981, to all our employees who are mem-bers of Local 7568. This is being done to accommo-date your members announced willingness to returnto work without a Union Contract and to get ourplants back in operation.Attached to this letter was a memorandum to Natco em-ployees signed by Goff with a "Letter of Understanding"attached, and also (perhaps) a memorandum to Invalcoemployees signed by Invalco supervisor Stephen Russowith a "Letter of Understanding" attached. The memo-randa to the Natco employees and to the Invalco em-ployees were almost identical, as were the attached "Let-ters of Understanding." The memorandum to the em-ployees read as follows:24 My findings in this paragraph are based on Oldham's uncontradictedtestimony, received without objection or limitation See AmericanRubber, supra, 214 F 2d at 52. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 2, 1981TO ALL HOURLY EMPLOYEESRe Offer of EmploymentWe have been informed by Union leadership thatour employees who are members of Local 7568 ofthe United Steelworkers of America are willing towork without a Collective Bargaining Agreementuntil we reach a negotiated settlement On two oc-casions the Union has refused to agree to a collec-tive bargaining method to protect our people andproperty We still wish to accept your announceddesire to return to workThis letter and the attached Letter of Understand-ing constitute this offer of employment by [Re-spondent] to you during the time you would beworking without a Collective Bargaining Agree-ment The attached letter sets out the basic terms ofyour employment during this period Should yousign this Agreement you would be working at yourhourly rate and under the Rules of Conduct ineffect immediately prior to the expiration of theCollective Bargaining AgreementRead it carefully and if you can agree with itsterms, please date, sign and return it as followsAt this point, the memorandum specifies a mailing ad-dress, and a plant gate where the "Letter of Understand-ing" could be returned in person to Respondent Thememorandum goes on to stateTo allow us to schedule the work and make plansfor start-up, this must be received by the Companyno later than September 8, 1981If in the opinion of the Company, sufficient employ-ees indicate their desire to return to work, you willbe advised of your starting dateThe letter of understanding attached to the memoran-dum reads as followsLETTER OF UNDERSTANDINGIn consideration of my employment by [theCompany], I hereby agree to comply with the fol-lowing conditions of employment at the Companyduring the absence of a Collective BargainingAgreement1)If in the judgment of management of the Compa-ny, insufficient employees report to work or if pro-duction is impeded in any manner whatsoever, theeffect of which is to decrease production to a ratewhich is, in the judgment of the Company, insuffi-cient, the Company will conclude that a strike bythe Union is in effect2)I understand that I shall be held reponsible to allextents of the law, for any damage or losses to theCompany caused by me3)Further, I understand that my interim employ-ment shall not be under the terms and conditions ofthe Collective Bargaining Agreement between theCompany and Local 7568 of the United Steelwork-ers of America, AFL-CIO-CLC, which expired at12 01 am,  August 31, 19814)During my interim employment hereunder Iagree to report as direted by authorized Companyrepresentatives during the following respective shifthoursAt this point, both letters specify a first shift to workfrom 7 a m to 330 pm,  and also a second and a thirdshift The Invalco letter and the Natco letter specify dif-ferent hours for the second and third shifts Both lettersgo on to stateI will work my regularly scheduled shift in accord-ance with the above schedule without the coverageof the terms of a Collective Bargaining AgreementI have read the above and understand that I ambound by the conditions contained in this commit-mentAt the end of this document is a space for the individ-ual employee's signature The document does not call fora signature by the UnionLaying to one side the Natco employees whose copiesof the memorandum and the letter of understanding weremailed on or before September 1, these documents weremailed to all the unit employees on September 2 25The Union advised the employees not to sign the let-ters of understanding The Union told the employees thatthey should not sign because they would be workingwithout any union representation or a collective bargain-ing agreement, because they could be held liable for anykind of accidents and "all kinds of stuff that could bemismanaged," and because "any time the Company de-termined it wanted to, they could say the Union was onstrike, whether we wanted to or not"On September 4, the parties had their first negotiatingsession since the expiration of the 1978-1981 bargainingagreement Union Representative Harvey Hamilton saidthat the night-shift employees who showed up to workon the night of August 30 should receive 4 hours' payGoff said that Respondent would pay the Natco employ-ees (who had reported at 10 p m) for 2 hours and 1minute, and the Invalco employees (who had reported atmidnight) for 1 minute 26 The parties then discussed job-bidding issues25 This finding is based on the testimony of Jim Spoon, Natco's supervisor of reproduction, and his affidavit, received in evidence without objection As previously noted, the letter sent to Natco employee Clark hada franking date of September 1 impressed by means of a postage meterAfter Clark was excused, Goff credibly testified that the frank was Im-pressed by means of a postage meter at Natco He testified that he didnot know whether Clark s letter had been franked the day before It wasmailed Spoon's testimony which was given before Clark's testimony,does not specifically state whether the letters were franked and mailed onthe same date, nor was Spoon recalled to clanfy this matter Under thesecircumstances, and in view of the evidence that other Natco employeesreceived their letters on September 1, I credit Oldham's testimony thatClark brought him the letter and envelope on September 1 Clark did notrecall the date on which he received the letter, but credibly testified thathe showed it to Oldham later the same day26 Both the 1978-1981 agreement and the 1981-1984 agreement pro-vided for at least 4 hours' pay to any employee reporting to work at hisContinued C-E NATCO/C-E INVALCO517By letter dated September 10, 1981, Goff advisedOldham of an "extension of the individual offer of em-ployment mailed September 2, 1981, to our employees• . • . This is being done to accommodate your membersand your announced continued willingness to have themreturn to work without a Union Contract." On Septem-ber 11, Respondent mailed to each employee in the bar-gaining unit a second copy of the memorandum bearingthe September 2 date, and also the attached letter of un-derstanding. Also attached was the following covermemorandum, inferentially attached to Goff s September10 letter to Oldham:27September 10, 1981TO ALL HOURLY EMPLOYEESRe: Offer of EmploymentYou may not have had ample time to consider ouroriginal "Offer of Employment" within the timelimit because it was sent you just prior to the LaborDay weekend. So the Company has extended the"Offer of Employment" to September 18, 1981.Certain questions have been asked which indicatesome misunderstanding of the offer terms. In aneffort to clarify these, the following apply:(1)The "Offer of Employment" includes essentiallythe same benefit coverage as was in effect imme-diately prior to the expiration of the CollectiveBargaining Agreement(2)If an insufficient number of employees accept the"Offer" it may be necessary to supplement thatnumber with salaried employees in order to com-plete work in progress and satisfy customerorders.(3)Under the "Offer of Employment," the plant willinitially operate on an 8:00 a.m. to 4:30 p.m. shift.The Company twice offered the Union leadership areasonable means for returning to work. Theseoffers were rejected. We continue to want you toreturn to work. This letter clarifies our offer to youas an individual employee of the Company andmember of the Union.5. The Union's unsuccessful attempt to obtain, withrespect to the contractual hiatus, a "benefitcoverage" offer like that made to the individualemployeesOn September 11, the Union sent Respondent the fol-lowing telegram:This is to confirm receipt of your correspondencedated 9-10-81. There is a significant difference inthis offer to the bargaining unit employees in thatyou have made an offer to continue' the "same bene-regular scheduled starting time except for, Inter aim, "cases of labor dis-putes . or other conditions beyond the control of the Company" Theparties had agreed on August 26 to continue this provision in effect Cfinfra fn 4827 Apart from the printed letterheads, the September 10 memorandaare identical except that the Natco memoranda are signed by Goff andthe Invalco memoranda are signed by Russofit coverage as was in effect immediately prior tothe expiration of the collective bargaining agree-ment." This is exactly what the Union requested onAugust 29, 1981, in negotiations, but you turned theunion offer down. If the Company is willing to nowwithdraw its demand that the "Union sign thememorandum of understanding given to us onAugust 29, 1981, as a condition of employment" andgive all bargaining unit employees the same benefitcoverage they had prior to the expiration of thecontract the Union and its members are willing toreport for work as quickly as possible. We considerthe following to be benefits enjoyed by the bargain-ing unit employees prior to the Company's illegallockout on August 31, 19[8]1The telegram then listed the numbers and titles of mostof the articles in the 1978-1981 agreement. The only arti-cles not listed were the "no-strike/no-lockout" clause(supra fn. 4), an article permitting Respondent to usenonunit "sales and technical trainees" to perform unitwork under certain circumstances, the clause specifyingthe effective period of the 1978-1981 contract, and awage progression schedule for a period ending in 1979.28Oldham credibly testified that he omitted the no-strike/no-lockout clause because he did not think that itconstituted "benefit coverage" language.By telegram dated September 14, Goff stated that Re-spondent was "under detailed consideration of' theUnion's September 11 telegram "and will respond at theearliest possible time." This September 14 telegram, sentwith the instructions to the telegraph company "Deliverdon't phone," was the only reply that the Union ever re-ceived to its September 11 telegram.6. The "Memorandum of Understanding" proposedby Respondent on September 18 with respect to thecontractual hiatus periodAt 10:43 a.m. on September 18, the Union received bycourier a proposed "Memorandum of Understanding"signed by Goff and to be effective from September 21 toOctober 9. The proposal called for employees to returnto work, but included a provision that the Natco plantwould have no second or third shift "for the foreseeablefuture." Further, Natco employees who had been on thesecond (but not the third) shift could exercise their se-niority to bump only the least senior Natco employee onthe day shift in the same classification and pay grades orin the helper classification. Under the 1978-1981 agree-ment, Natco employees on any shift could also escapelayoff by bumping junior Natco employees on any shiftand with other classifications. As of August 29, 1982, Re-spondent was seeking to include in the new collective-bargaining agreement a clause which (according to Re-spondent) accurately described the existing layoff proce-dure, and which would permit Natco employees on any28 The Union's telegram did not refer to various letters of understand-ing, included in the printed booklet which sets forth the 1978-1981 agree-ment, regarding welding experience, job posting and outside luring forskilled jobs, and meetings to discuss the possible need for an industrialnurse 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift to escape layoff by bumping junior Natco employ-ees in the same or lower paid classifications, regardlessof the displaced employee's shift (see R Exh 14) 29Before August 31, the Natco plant had operated on threeshifts and nobody was in layoff status (infra fn 31) Theproposed Memorandum of Understanding further statedthat wages would be those called for by the 1978-1981agreement, that all "employee fringe benefits" in thatagreement would be "reinstated effective September 21,1981, for all employees who are working," and that theno-strike/no-lockout clause in the 1978-1981 agreement(supra, fn 4) "shall be in full force and effect in its en-tiretyAt a meeting that afternoon, Oldham gave Goff aletter which stated, inter aim, "[T]he Union and its Mem-bers continue in their desire to see an end to your illegallockout of our Members To this end, we continue ouroffer to unconditionally return to work However, theUnion cannot agree to the terms for an interim agree-ment as expressed in your latest Memorandum of Under-standing The Union stands ready and willing to negoti-ate an interim agreement as well as a new contract"Goff sal(' that the Union had rejected Respondent's pro-posal Oldham said that the employees "will all comeback or none of them are coming back" Goff said that ifthe Union could not agree to Respondent's proposal,there was no need for any further discussions on it Theparties agreed to make arrangements for a meeting todiscuss the new contract, but not the terms of a new in-terim agreementJ Events on and after September 21, the Execution ofa New Bargaining AgreementAt the parties' next negotiating session, on September21, Goff remarked that "the longer you are out, thelonger it will take to get everyone back" Oldham saidthat the Union could have the employees back at 5 a mGoff said, "You have our conditions in that memoran-dum" Oldham said that the employees were ready tocome back "unconditionally" Goff said, "Yes, and walkout the next day, or have a slowdown" Oldham said,"We can't guarantee that they will all be there everyminute of every day" Goff said, "We can't have anagreement with a shop this size without some guaranteeyou're going to work" Oldham said that the Union had1100 people ready to go back to work, and that theUnion would get them back with full backpay Oldhamfurther stated that although some employees had familyin the hospital, the insurance company which had carriedtheir health insurance under the bargaining agreementwould accept premiums from Respondent only, and notfrom the Union Goff said that Respondent did not have1100 jobs Oldham said, "We are ready to go to workThe loss of jobs is your fault If they go in and act likeyou've said they will, then you have the right to throwthem out again We want them back in I've donethis many times with people all over the country Justbring them back in to work and your won't have prob-lems We don't plan on striking you" Goff said that Re-29 As to this matter, the 1981-1984 bargaining agreement was aboutthe same as the 1978-1981 agreementspondent had made an offer with the same wages andbenefits Oldham said, " and a no-strike/no-lockout,and a seniority policy that nobody has ever heard of"Goff said, "We have given you a valid offer and youhave rejected it We now want to work out an agree-ment"At this point, the parties began to discuss contract pro-posals regarding the performance of unit work by non-unit trainees, subcontractors, and supervisors Goff statedthat Respondent had supervisors and "city plaza people"who were outperforming unit employees During a sub-sequent discussion about how to make the shop grow,Goff remarked, "We have major layoff now and it willget worse" Latter, dung a discussion of job-bidding pro-posals, Oldham stated that Goff was not interested inworking out the problem Goff replied, "I won't bidagainst myself•offer a proposal•you say No•offer alesser proposal You have to give some ground too"Oldham replied, "I got into midde ground•but youdidn't respond "39After the parties had discussed other contract propos-als, Oldham said that the Union wanted to change its in-surance proposal to have Respondent pay the full costup to 1 year "during a strike or lockout or whatever"Goff said, "Why don't you take over the insurance?"Oldham said, "We'll look at it At least this wouldn'thappen" After some discussion of other matters, unionrepresentative Cole said, "Why did you terminate the in-surance? Did you think that would bring themback?" Goff replied, "The Company wants to bring allthe economic pressure it can on the striking [sic] employ-ees [The] Company has made 4 valid offers" Cole said,"That's what I thought I just wanted to see if youwould say it" Oldham stated that the NLRB wouldopen the shopOn September 28, the parties conferred for about 5hours After they had discussed substantive contractterms, Union Representative Cole said that Respondenthad an empty shop Goff said, "The longer it's empty,the less work is in it" Oldham said, "You can't findenough people to do that work No other contract nego-tiations ask people to give up their rights But you damnsure do You're supplying work for 15 other shops" Theparties then arranged to meet on the following day 3130 My findings in this paragraph are based on Hall's notes, which donot show similar remarks by Goff on any other occasion Goff testifiedI arranged compromise after compromise package which theUnion rejected almost without exception At one point in•or at sev-eral points in negotiations, I told [Oldham] that I wasn t going to bidagainst myself And he said, 'What did that mean?" I said, 'I m notgoing to bargain with myself When I make a proposal and youreject it, I d like a counter offer ' In most cases, there was nocounter offerIn view of Goff's failure to give a context for this conversation or con-versation, and for demeanor reasons, as to the Goff Oldham conversationI credit the above-quoted testimony only to the extent that it is corrobo-rated by Hall's notes21 My findings in this paragraph are based on Hall's notes Goff testifled that just before the lockout, 'Our plants were fully utilized Wewere running two full shifts at Natco and couldn t get people He further testified that 250 people were working on the night shift Jt Exh1 shows that some Natco employees were then working on a shift whichstarted at 10 p m See also the text attached to fn 26, supra C-E NATCO/C-E INVALCO519About 10 a m on the following day, September 29, theparties met again They began by discussing subcontract-ing and job-bidding issues However, when Goff re-marked that Respondent wanted to get a contract, Coleremarked that not much work was being done withoutone Goff said that for every month that the employeeswere "out," 100 fewer people would be at work Oldhamsaid that he thought the NLRB would open up the plantGoff offered to bet Oldham $100 on that, and said thathe did not think anything could be accomplished for therest of the day Following some further discussion, themeeting broke up, about an hour and a half after itbeganThe next meeting, on October 13, was called by theFederal mediator Both Goff and Oldham said that theywanted to get the employees back to work Oldham saidthat the employees were ready to go back to work un-conditionally Goff asked what "unconditionally" meantOldham told him to look in the dictionary Goff said, "Inother words, we open the door and you'll show up"Oldham said, "Yes, we will, we're ready to work" Goffsaid, "You're saying under terms of the old contract?"Oldham said that coverage would have to include "cer-tain obligations," such as processing grievances Goffasked the differences between "unconditional" and Re-spondent's September 18 offer Oldham said, "Therewere conditions on that offer" Goff asked whetherOldham was willing to extend the no-strike/no-lockoutclause along with the rest of the contract Oldham said,"Yes, cover-to-cover if extension is made•Are youmaking an offer?" Goff said yes, and that getting every-one back might take 60 days The parties then proceededto discuss arrangements for getting the employees backto workA bargaining session on October 14 between 11 22a m and 3 15 p m was directed entirely toward reachinga memorandum of agreement under which employeeswere to return while the parties were negotiating for anew bargaining agreement That day, the parties execut-ed a memorandum of agreement which reinstated the1978-1981 bargaining agreement "in all its terms andconditions" from October 19 to November 30 Respond-ent agreed that if the parties negotiated a new 3-yearcontract during the effective period of the interim agree-ment, Respondent would reinstate their insurance bene-fits retroactively to August 31 upon their return to workor contract signing, whichever was later Also, Respond-ent agreed to use its "best efforts" to recall all the em-ployees consistent with Respondent's production require-ments, on the basis of plant seniority within their classifi-cations Further, Respondent undertook not to work unitemployees overtime in a classification if there were em-ployees on layoff in that classificationThe parties met on 11 occasions thereafter The lastnegotiating session was held on December 3 On Decem-ber 6, 1981, the parties executed a new bargaining agree-ment effective as of August 21, 1981, and to expire onSeptember 1, 1984, at the earliest Goff testified that ittook about 12 weeks to bring everybody back I am un-clear whether he was calculating from the October 14execution of the interim agreement or from the Decem-ber 6 execution of the 1981-1984 bargaining agreementGoff testified that after September 2 and through Sep-tember 18, employees were not permitted to work unlessthey had signed the "Letter of Understanding" attachedto Respondent's individual offers of employment datedSeptember 2 and September 10 Goff further testifiedthat from September 18 to October 19, the only way theemployees could return to work was for the Union toexecute the "Memorandum of Understanding" which Re-spondent proposed to the Union on September 18Oldham credibly testified that from August 31 until Oc-tober 19, Respondent never told the Union that the gateswould be open, and the employees could return to work,without any need for the Union to sign either Respond-ent's proposed August 29 or its proposed September 18"Memorandum" He further credibly testified that duringthe period, the Union took no strike votes and never toldRespondent that it would strikeK Analysis and Conclusions1 Whether paragraph II of the "Memorandum ofUnderstanding" proposed on August 29 constituteda mandatory subject of collective bargainingAs previously noted, paragraph II of the "Memoran-dum of Understanding" proposed by Respondent onAugust 29 provided, in substance, that the Union, its af-filiated local, and their respective officers, agents, andrepresentatives, would be jointly and severally liable "forall acts of sabotage, vandalism, or other harm to [Re-spondent] which arise in any manner during the term ofthis memorandum, irrespective of any proof of the causeof the acts and/or harm complained of To secure theseobligations, the Unions shall put up a performance bondin the principal amount of $500,000 00 written by an in-surance company or companies acceptable to [Respond-ent], payable upon demand without need for proof ofcause whatsoever by [Respondent] I agree with theGeneral Counsel and the Union that this proposal consti-tuted a nonmandatory subject of collective bargainingWith uniform judicial approval, the Board has held tobe a nonmandatory subject of collective bargaining aproposal that either party post a performance bond, oragree to an indemnity, to secure performance of the bar-gaining agreement or as a condition of terminating astrike or lockout 32 Such a proposal is not within thearea of "wages, hours and terms and conditions of em-ployment", would have the effect (contrary to the statu-tory scheme) of giving only financially responsible par-ties the right to compel bargaining, and tends to delay,impede, or otherwise circumscribe the bargaining proc-ess 33 Moreover, where (as here) the performance-bond32 Betra Mfg Cc, 223 NLRB 1126, 1131-32, 1135 (1977) Beyer! Chevrolet, 221 NLRB 710, 721-722 (1975) (Member Howard Jenkins Jr, con-curring), NLRB v F M Reeves & Sons, 47 LRRM 2480 (10th Or 1961),cert denied 366 U S 914 (1961) Conway's Express, 87 NLRB 972, 978-979 (1949), affd 195 F 2d 906 (2d Cir 1952), see also cases cited infra fns33-34" NLRB v Laborers Local 1082 (Boggs Plastering Co ), 384 F 2d 55, 57(9th Cir 1967) cert denied 390 U S 920 (1968), Carpenters (Excello DryWall Ca) 145 NLRB 663 (1963), enfd 58 LRRM 2064 (DC Cir 1964)Covington Furniture Mfg Corp, 212 NLRB 214 216-219 (1974), enfd 514F 2d 995 (6th Cif 1975), see also the cases cited infra fn 34 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDindenmity proposal extends to protection against injuryfrom third parties, such a proposal is a nonmandatorycollective-bargaining subject for the further reason thatthe public duty to bargain may not be set at naught be-cause of alleged private inconvenience claimed to existby reason of actions or threatened actions of third per-sons 34Respondent's proposal was a nonmandatory subject ofcollective bargaining for the further reason that it calledfor the imposition of liability on a local affiliated withthe Union and on the officers, agents, and representativesof both the local and the Union, although only the Unionis the certified representative, is named in the recognitionclause of the 1978-1981 and 1981-1984 bargaining agree-ments, and (through its representatives) was a party sig-natory to such agreements NLRB v Borg-Warner Corp,356 U S 342, 345, 350 (1958), North Carolina Furniture,121 NLRB 41 (1958)Notwithstanding the foregoing precedents, Respondentcontends that paragraph II of its proposed "Memoran-dum of Understanding" was a mandatory subject of col-lective bargaining because that proposal allegedly consti-tuted an effort by Respondent to bargain about employeesafety, which is unquestionably a mandatory subject ofcollective bargaining Existing precedent suggests thatRespondent's defense is insufficient as a matter of law 35At the very least, in order to prevail on such a ground,Respondent would have to make a showing sufficient tooutweigh the policy considerations which underlie theheretofore consistent line of cases holding this kind ofproposal to be a nonmandatory subject Any such show-ing would have to be particularly strong in the instantcase, in view of the specific evidence that the bargainingprocess as to unquestionably mandatory subjects was im-peded by Respondent's conduct in insisting on its pro-posed "Memorandum of Understanding" and locking outthe employees in support of that proposal (see infra partII,K,2) During all of the parties' seven bargaining ses-sions after Respondent first advanced this proposal anduntil the parties reached an agreement regarding the em-ployees' return to work and their interim working condi-tions, the parties discussed Respondent's proposed "Me-morandm of Agreement" and/or issues related to thelockout, which I find infra to have been effected in sup-port of the "Memorandum" proposal Such issues werethe sole subject of discussion during three of these ses-sions (September 18 and October 13 and 14), and theSeptember 29 discussion was shortened by an argumentregarding what action the NLRB would take about the34 NLRB v Davison, 318 F 2d 550, 556 (4th Cir 1963), Covington Fursuture, supra 212 NLRB at 217-218, Laborers Local 1082 (Boggs Plaster-ing Go), 150 NLRB 158, 165, 177-178 (1964), enfd 384 F 2d 55 (9th Cm1967), cert denied 390 U S 920 (1968)35 Covington, supra, 212 NLRB at 218 (indemnity proposal nonmandatory although allegedly advanced to protect nonunion employees fromthreats, coercion, harassment, or intimidation), Ewell°, supra, 145 NLRBat 664-667 (performance bond proposal nonmandatory although motivated by desire to assure payment of contractually prescribed wages andbenefits by employer with history of delinquency), but see Boggs, supra,384 F 2d at 57 Excello rejected in terms Respondent's contention that theperformance bond cases turn upon bonds which run to the employer onlyfor its benefit, and do not extend to bonds which bear a direct or reasonably certain relation to the protection of employeeslockout 36 I note, moreover, that the Union's August 29rejection of the proposed "Memorandum of Understand-ing" led Respondent to terminate the day's session at11 34 a m, notwithstanding the Union's request for fur-ther discussion about mandatory subjects I conclude thatRespondent has failed to show that the alleged relation-ship between its proposal and employee safety outweighsthe considerations which normally render such proposalsnonmandatory subjects, and whose force is affirmativelydemonstrated by the effect of Respondent's proposal onthe progress of negotiations as to mandatory subjectsThus, in connection with this claim by Respondent asto its motive for advancing this proposal, Respondentcalled as witnesses none of the three individuals (Lowd,Cremmins, and Bond) whom Goff identified as the "ar-chitects" of the proposal Moreover, neither Goff norany other witness testified about any remarks these three"architects" made regarding what their motives wereGoff testified that the Union's alleged refusal to extendthe no-strike provisions (article 16) of the 1978-1981 bar-gaining agreement "essentially said" that such a no-strikeundertaking would not be available to protect Respond-ent, its "people," and its customers from the kind of"acts that had been occurring in the last three or fourdays of the [1978-1981] contract" He went on to testifythat the proposed "Memorandum of Agreement" consti-tuted an alternative rek-ciurse to assure such protection,and that "we couldn't afford a strike We couldn't afforda work stoppage" In addition, he testified that he toldLowd, Cremmins, and Bond that Respondent "couldn'tget an extension with a 'no-strike' clause in it" However,Goff further testified that, with regard to the Union'soffer to continue to work, Respondent never told theUnion that Respondent wished to extend the no-strikeclauses, and that Oldham did not make any mention of alimitation on Article 16 when he told Respondent onAugust 29 that the Union planned to work by extendingthe contract Moreover, the credible evidence (supra partII,D and H) shows that the Union offered to continue towork under an extension of the contract, and that theUnion did not imply the possibility of a strike until afterRespondent's August 29 refusal to extend the contractFurthermore, although Article 16 of the 1978-1981agreement was in effect through August 30, Respondentnever filed any lawsuits alleging that this agreement hadbeen breached by any of the conduct whose repetition(according to Goff) Respondent was seeking to preventby an extension of that clause, and never attempted toidentify or discipline the employees who had engagedtherein 3736 Indeed, during the negotiations on October 27, almost 2 weeks afterthe parties had executed the interim agreement which called for the ernployees return the parties discussed whether the period of the lockoutwas to be included in determining whether individual employees recordswere "cleared out" for attendance purposes33 Respondent contends that any reliance on its failure to try solvingits problems through disciplining individual employees or filing breachof contract lawsuits would impermissibly attempt to control the results ofnegotiations This might be true if Respondent s performance bond proposal was on its face a mandatory subject of collective bargaining However, some control over negotiation results is imposed by the statutoryclassification of some subject as nonmandatory Because Respondent sContinued C-E NATCO/C-E INVALCO521Moreover, the proposal itself called for union liabilityfor harm done to Respondent, not for harm done to em-ployees Indeed, so far as the record shows, not untilafter shutting the plants down did Respondent allege tothe Union in terms that its proposed "Memorandum ofUnderstanding" was partly directed toward protecting"our people "38 Further, much of the evidence regardingthe incidents now cited by Respondent and what it didabout them at the time makes highly questionable anycontention that Respondent believed that they resultedfrom intentional misconduct Thus, during the summer of1981, Respondent admittedly disciplined, for absenteeismwithout a legitimate excuse, only about the same numberwho had been disciplined therefor during similar preced-ing periods Furthermore, Goff admittedly exaggeratedduring his earlier testimony the extent of absenteeism,Respondent presented no records to establish its extentor its variance with respect to comparable earlier peri-ods, and there is no evidence that Goff ever alleged tohis superiors or to the Union any belief that the employ-ees were absenting themselves for ulterior reasons Fur-ther, circumstances known to Respondent establish asubstantial chance that gas hoses and air lines were acci-dentally cut when a machine rolled over them, that thetrashcan fire was caused by a careless smoker, and thatthe fire at the gate had nothing at all to do with anyonewho worked at the plants Indeed, Respondent failed torespond to Oldham's August 29 inquiry, after he hadread Respondent's proposed "Memorandum of Under-standing," for specific incidents of sabotage, vandalism,or acts of slowdownIt is true that some of the incidents on which Re-spondent relies were almost certainly the result of sabo-tage by unknown persons for problematic reasons, andthat such incidents created the potential for very seriousinjury to persons and property I have no doubt thatsuch incidents caused concern to those members of man-agement who knew about them, as well as to unit em-ployees who reported them or even found out aboutthem However, in view of the evidence summarizedabove, I do not believe Respondent's contention that Re-spondent's concern for employee safety motivated itsaction in proposing the "Memorandum of Understand-ing" Further, because Respondent admittedly did notask the Union to extend the no-strike clause, in view ofthe credible evidence regarding the parties' discussion ofthe Union's extension proposal, and for demeanor rea-sons, I do not credit Goff s uncorroborated testimonythat he told Lowd, Cremmins, and Bond that Respond-ent could not get an extension with a no-strike clause inproposal appears on its face to be nonmandatory, alternative-remedy con-siderations can properly be taken Into account in evaluating the contention that the Union was, nonetheless, required to bargain about the proposal38 See Respondent s September 1 telegram to Oldham The letters distnbuted by Respondent to the individual employees on August 31 de-scnbed the proposed "Memorandum of Agreement as 'giving the Cornpany protection agaist slowdowns, violence, acts of sabotage, vandalismand bodily harm," and then stated, "We also want to protect your nghtsto work under reasonable conditions We are working on a method toallow you to return to work while protecting people and property andyou will hear from us as soon as we work our an acceptable method" (Emphams added )it See NLRB v Walton Mfg Co, 369 U S 404, 408(1962) 39Respondent further contends that paragraph II of itsproposed "Memorandum of Understanding" was a man-datory subject of collective bargaining because this pro-posal was allegedly intended to prevent future interrup-tion of production Respondent's brief relies on Respess'testimony that the removal of fuses from about six weld-ing machines cost an undisclosed amount of lost produc-tion and time, and on Tenneco Chemicals, 249 NLRB1176, 1179 (1980), holding that the establishment ofmeasured production standards constitutes a mandatorysubject of collective bargaining Here again, the "archi-tects" of this proposal did not testify that the proposalwas intended to prevent future interruption of produc-tion (which was unavoidably interrupted by the lockoutitself), nor is there any testimony about what they statedtheir motives to be Indeed, there is no evidence that anyof these "architects" knew about the removed fusesAlso, here again, there is no evidence that Respondenttried to find out who had removed the fuses, or de-scribed this specific incident to the UnionFinally, Respondent contends that paragraph II was amandatory subject of collective bargaining because, inadvancing it, Respondent was "really not motivated by adesire for damages but, rather by a desire to inter-pose a request which would negate the possibility of fur-ther sabotage, and, hence, future danger to the equip-ment" Here again, the "architects" of the proposal didnot testify in support of that contention Moreover al-though Goff testified that the proposed $500,000 per-formance bond would have fallen far short of coveringthe full liability imposed by paragraph II, paragraph IIdid not limit liability to the amount of the bond, neitherGoff nor anyone else testified that Respondent intendedto confine any liability claims to the bond alone, andGoff testified that Respondent never advised the Unionthat the proposal was being advanced as a mere psycho-logical deterrent against damage to the plantTo be sure, such an admission to the Union might wellhave limited the psychological deterrence which Re-spondent allegedly intended to impose However, Re-spondent's reliance on this undisclosed intent as a defenseto its action in connection with paragraph II is similar tosome previously undiscussed considerations which causeme to reject, as fundamentally unfair, Respondent's reli-ance on the Union's conduct upon receiving Respond-ent's proposal Respondent does not seem to dispute thatthe Union would have been under no obligation to dis-cuss a nonmandatory bargaining subject and that para-graph II appeared on its face to constitute such a subjectMoreover, among the aspects of this proposal which atleast appeared to render it nonmandatory was its threatto the solvency of the Union, its local, and their "offi-39 Goff testified that Oldham s final remark to Goff of August 29, tothe effect that the bond would not be enough, meant to Goff that Respondent "would have a continuation of the chaos that had been buildingand accelerating in the last week of the contract Having been madeafter the Union received Respondent's proposed Memorandum,' thisremark could not have motivated that proposal Nor is there any testimony that this remark motivated any of Respondent's subsequent conduct 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDcers, agents, and representatives" if anyone in anymanner inflicted harm on Respondent Furthermore, ear-lier that same day Oldham had advised Respondent thathe had told employees not to engage in misconduct but"his people" were "mad" and he could not control themAlso, after receiving Respondent's proposed "Memoran-dum of Understanding," the Union asked Respondent togive the Union specific incidents of sabotage, vandalism,or acts of slowdown, but Respondent did not do so 40 Inaddition, when Oldham said that he would not sign Re-spondent's proposal, Respondent's representatives left theroom and refused to return or to comply with theUnion's request for an additional meeting before the cur-rent bargaining agreement expired In short, Respondentforewent an opportunity to explain to the Union the spe-cial circumstances which (Respondent now claims) alleg-edly imposed on the Union an obligation to bargainabout a proposal which on its face appeared nonmanda-tory becase of, inter aim, its threat to the Union's solven-cy, even though the Union had told Respondent that theUnion was unable to prevent employee conduct forwhich Respondent's proposal would have rendered theUnion liable in damages Accordingly, I reject Respond-ent's apparent suggestion that paragraph II was some-how rendered a mandatory subject of collective bargain-ing by the Union's failure to state in terms that its rejec-tion was based on the proposal's no-fault character or onthe cost or underwriting availability of the bond 41As previously noted, paragraph I of Respondent's pro-posed "Memorandum of Understanding" states, inter aim,"If in the sole judgment of management, insufficient em-ployees report to work or if production is impeded inany manner whatsoever, the effect of which is to de-crease production to a rate which is in the sole judgmentof the Company commercially insufficient, the partiesthen understand that a strike shall be in effect" After re-citing the entire "Memorandum," the complaint allegesthat this "provision as described above is a non-mandatory subject of collective bargaining" According-ly, the complaint is at least susceptible to the interpreta-tion that Paragraph I, too, is alleged to involve a non-mandatory subject of collective bargaining and to havebeen improperly demanded by Respondent However,paragraph 12(b) of the complaint merely alleges that theUnion rejected Respondent's demand that the Union posta performance bond, this bond is referred to in onlyParagraph II of the "Memorandum" Moreover, theGeneral Counsel's opening statement did not attack Para-graph I of the "Memorandum," and it is not attacked ineither his or the Union's brief Accordingly, I will notpass on this issue Cf United States Pipe & Foundry Go,40 As already noted (supra fn 15), Goff had previously mentioned tothe Union, in general terms, alleged incidents as to whose occurrencethere is little or no record evidence4i Respondent's bnef (pp 10-11) also recites certain circumstanceswhich allegedly "justified' Respondent in presuming, subject to rebuttalby the Union, that the Union could and did control the happenings pre-ceding contract expiration" No member of management testified to anysuch presumption" Moreover, the uncontradicted evidence refutes thefactors which allegedly justified this "presumption" More specifically, although Oldham did tell Respondent that he had tned to control "hispeople," he went on to say that he could not, and vainly asked Respondent to specify what incidents It was concerned about180 NLRB 325, 327-328 (1969), enfd and affd 442 F 2d742, 748 (D C Cir 1971) (withdrawal of fringe benefitsat a time when bargaining lockout would have beenlawful held violative of Section 8(a)(3) and (1) because"conduct which has as one of its purposes forcing theemployees to strike is far more inimacal to funda-mental employee rights than an outright lockout"), Em-erson Electric Go, 246 NLRB 1143 (1979), enfd and re-manded 650 F 2d 463 (3d Cir 1981), cert denied 455U S 939 (1982) (employees on sick leave as of the startof a strike had a Section 7 right to refrain, while medi-cally excused, from declaring their position as to wheth-er they would support the strike), Belknap, Inc v Hale,113 LRRM 3057 (1983) (employer ordinarily has duty tooffer reinstatement, upon application, to unreplaced butnot to replaced economic strikers), Bio-Science Laborato-ries, 209 NLRB 796 (1974) (whether economic strikersshould "bump" their replacements is mandatory subjectfor collective bargaining), Johns-Manville Products Corp,223 NLRB 1317 (1976), enf denied on other grounds 557F 2d 1126 (5th Cir 1977), cert denied 436 U S 956(1978) (hiring permanent replacements for lawfullylocked-out employees without notifying the bargainingrepresentative violated Section 8(a)(3) and (5)), OverlandHauling, 194 NLRB 1146, 1148-49 (1979), American Cy-anamid Co, 235 NLRB 1316, 1324-25 (1978), enfd 592F 2d 356, 364 (7th Cir 1979)422 Whether Respondent's conduct (allegedlyincluding the lockout) in connection with theparagraph II violated Section 8(a)(1), (3), and (5) ofthe ActAn employer violates Section 8(a)(1) and (3) of theAct by locking out his employees in order to compeltheir union to agree to a proposal which (like ParagraphII of Respondent's proposed "Memorandum of Under-standing") constitutes a nonmandatory subject of collec-tive bargaining Movers & Warehousemen's Assn, 224NLRB 356, 366-367 (1976), enfd 550 F 2d 962 (2d Cir1977), cert denied 434 U S 826 (1977), see also AmericanStores Packing Go, 158 NLRB 620 (1966), NLRB vBagel Bakers Council, 434 F 2d 884, 889 (2d Cir 1970),cert denied 402 U S 908 (1971) Moreover, althoughmerely advancing such a proposal is not unlawful, anemployer violates Section 8(a)(5) and (1) by insisting, asa condition of agreement, on the union's agreeing to aproposal regarding a nonmandatory subject of collectivebargaining Such insistence is unlawful whether or notthe parties to the negotiations have reached agreement asto mandatory collective-bargaining subjects 43 Further,42 Cremmins, one of the architects of the proposed "Memorandum ofUnderstanding was the attorney responsible for handling the employees'unemployment compensation claims Goff's testimony suggests that para-graph I was intended at least partly to prevent the employees from claiming that they were locked out employees entitled by state law to unemployment compensation, rather than strikers not so entitled I need notand do not determine whether bargaining to achieve such a purposewould be proper under the National Labor Relations Act Cf New YorkTel Co v New York State Labor Dept, 440 U S 519 (1979)43 Cote Bros Bakery, 259 NLRB 776, 782-783 (1981), see also Ship-builders (Bethlehem Steel Corp) v NLRB, 320 F 2d 615, 618 (3d Cu-Continued C-E NATCO/C-E INVALCO523an employer's unlawful insistence is established by anemployer lockout ("the ultimate weapon in [the employ-er's] labor relations arsenal") in support of the nonman-datory proposal Movers & Warehousemen's Assn vNLRB, 550 F 2d 962, 966 (4th Cir. 1977), cert denied434 U S 826, enfg 224 NLRB 356, 367 (1976) Respond-ent seems to contend that such a lockout would not suffi-ciently establish "insistence" in a situation where the em-ployer (1) had advanced the proposal after the partieshad reached an impasse and (2) would have accepted acontract without the proposal Assuming (without decid-ing) that by August 31 the parties had reached impassewith respect to the terms of a bargaining agreement toreplace the 1978-1981 contract, Respondent's argumentin this respect might have weight if Respondent hadsought to include its proposed "Memorandum of Agree-ment" as part of that contract However, the proposed"Memorandum" was by its own terms to be effectiveonly until the "new agreement is negotiated and settledMoreover, the fact that this nonmandatory bargainingproposal was Respondent's initial proposal with respectto the hiatus period precludes any contention that it wasadvanced after the parties had reached an impasse as toan interim agreement, nor does Respondent so contendFurthermore, although Respondent's brief contends thatRespondent would have withdrawn the August 29 bondproposal if the Union had agreed to extend the no-strikeclause, Respondent's bond proposal was advanced imme-diately after the Union vainly offered to extend the con-tract, without any indication that the no-strike clausewas excepted Furthermore, not until September 18,more than 2 weeks after the lockout began, did Respond-ent ask the Union to agree to this clause and other newproposals (see supra fn 14)Moreover, I agree with the General Counsel and theUnion that Respondent's refusal to permit its employeesto work on August 31 was motivated by a desire tocompel the Union to accept Respondent's proposed"Memorandum of Understanding" to be effective afterthe 1978-1981 bargaining agreement expired and before anew bargaining agreement was reached Thus, when theUnion refused on Saturday, August 29, to sign the"Memorandum" (which had Just been proposed), Goffremarked that, if the Union did not sign it, Respondentwould assume that the Union was on strike When theUnion again stated that it would not sign, Respondent'srepresentatives left the room and refused to return Onthe following Monday, August 31, Respondent refusedto permit employees to begin work, on the expressground that the Union had refused to accept Respond-ent's proposed Memorandum of Understanding 44 A1965), cert denied 375 U S 984 (1964) Similarly, a union s insistence onsuch a proposal constitutes a violation of Sec 8(b)(3) Operating EngineersLocal 12 (Associated General Contractors), 187 NLRB 430, 431-432 (1970)44 Each employee was given an "information memorandum" whichstated, inter alio., that Respondent was "willing that bargaining unit memhers continue working without a contract We offered [the Union] a wayto do this, an offer which Goff testimonially identified as the proposed"Memorandum of Understanding ' The letter went on to state that byrejecting this offer, the Union had effectively called a stnkeSeptember 1 telegram to the Union from Respondentasked whether the Union was prepared to execute theMemorandum of Understanding "so that our employees,you members, may get back to work at the earliest possi-ble time9"45 Furthermore, Respondent never did morethan acknowlege the Union's September 11 telegramstating that the employees would return to work if Re-spondent would withdraw its demand that the Unionsign the "Memorandum of Understanding" and give allbargaining unit employees the same "benefit coverage"they had had prior to the expiration of the bargainingagreement Moreover, Goff testimonially admitted thatafter September 2 and through September 18, employeeswere not permitted to work unless they had signed the"Letter of Understanding" attached to Respondent's in-dividual offers of employment However, Respondent'sSeptember 2 letter to the Union attributed Respondent'sindividual offer of employment and "Letter of Under-standing" to the Union's refusal to sign the proposed"Memorandum of Understanding" Indeed, after assert-ing that any lockout which may have occurred was de-fensive in nature, Respondent's brief goes on to assertthat "the demon for indemnification was a corollary ofthe defensive lockout tactic and in support of, converselya substitution for, a lockout which had not yet oc-curred"Goff testified that the decision to exclude the employ-ees from the plant on August 31 was not made becausethe Union refused to sign the proposed August 29"Memorandum of Understanding," but was madeessentially to give us time to catch ourbreaths We had went through a period of escalat-ing acts that concerned us about the safety of ourpeople Our business was unbelievable that year,and we Just wanted to get our heads on straightbefore deciding possibly whatever alternatives wecould haveRespondent contends in its brief (pp 7 and 26) that Re-spondent "if there was a lockout, was engaged in a de-fensive lockout to prevent sabotage, production delaysand slowdowns" To the extent that Goff was attributingthe lockout to a desire to have an opportunity to decideRespondent's "alternatives," such testimony not onlysuggests in itself that the lockout was at least partly mo-tivated by the Union's refusal to sign the Memorandum,but also is difficult to reconcile with Respondent's con-tinuation of the lockout for more than 6 weeks 46 Al-45 On the basis for the telegram as a whole (supra part 11,1,3), I perceive no basis for Respondent's contention in Its brief that Respondentwas asking whether the Union s offer for the employees' return would beunder a warrant of safety for them from the Union" That same portionof Respondent's brief can be read as suggesting that the Union's reply tothis telegram led Respondent to draft and send out to the employees theindividual offers of employment, all of them identical However, Respondent received the Union's reply at 11 02 am on September 1, andmailed some of its offers to the individual employees on September 1 andin time to be received in the mail by noon on that day44 The record falls to show what management representatives decidedon the lockout, or the basis for Goff's claimed knowledge of their molives 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough Respondent's brief contends that Respondentlocked out its employees to protect itself against sabo-tage, production delays, slowdowns, and danger to em-ployees, no management representative who was identi-fied as a participant in the lockout decision testified thatsuch were his motives (see supra, fn 46) Moreover, Re-spondent's contention in this respect is substantiallybelied by much of the evidence previously analyzed inconnection with Respondent's contention that the bondproposal was a mandatory subject of collective bargain-ing More specifically, as to the events which allegedlymotivated this decision, Respondent made no attempt todiscipline employees or to seek relief against the Unionon the basis of the 1978-1981 agreement, as to a numberof such incidents, the evidence indicates that Respondentdid not believe them to be due to intentional misconduct,and Respondent failed to respond to Oldham's August 29inquiry, after he had read Respondent's proposal, for spe-cific incidents of "sabotage, vandalism, or acts of slow-down" Further impeaching this contention are Respond-ent's individual offers of employment to all of the bar-gaining-unit employees upon conditions only one ofwhich was even arguably related to Respondent's pres-ently tendered motives for the lockout•namely, an un-dertaking to "be held responsible to all extents of thelaw, for any damage or losses to the Company caused byme " However, Respondent's brief states (pp 29-30) thatthis portion of its proposal is merely "a statement of acondition implicit in all employment relationships," andthere is no evidence that the Union ever asked Respond-ent to forego such rights under the law 4 7 Similarly, themanagement rights clause of both the expired 1978-1981agreement and the new agreement executed in December1981 afforded Respondent the right "to establish and re-quire employees to observe reasonable company rulesand regulations, and to maintain order and to sus-pend, demote, discipline and discharge employees forjust cause" There is no evidence that either party duringnegotiations requested a change in this language More-over, Respondent admittedly never advised the Unionthat Respondent wanted the Union to agree to extendthe no-strike/no-lockout provision (article 16) of the1978-1981 agreement because Respondent thought thatthis article might afford Respondent some protectionfrom "the acts that had been occurring in that last threeor four days of the contract" On the contrary, Respond-ent did not until September 18 propose the extension ofthis provision (which at least arguably would also haveforbidden Respondent to engage in the August 31 lock-out), repeatedly rejected the Union's August 29 propos-als (which did not expressly exclude Article 16) toextend the contract, and never asked the Union why itsSeptember 11 letter did not include Article 16 among the"benefits" which the employees had enjoyed before thelockout and under whose coverage the Union was will-ing to have the employees return to workIn any event, the record shows that in locking out theemployees on August 30 and 31, Respondent was mon-47 Indeed, on September 21, Oldham remarked that if the employees'go in and act like you've said they will, then you have the right tothrow them out again"vated at least in part by a desire to compel the Union toagree to paragraph II of the proposed "Memorandum ofUnderstanding" A lockout with such a motivation is un-lawful, at least unless Respondent can establish, by a pre-ponderance of the evidence, that it would have taken thesame action for wholly permissible reasons NLRB vTransportation Management Corp, 462 US 393 (1983),Movers & Warehousemen's Assn, supra, 224 NLRB at366, 550 F 2d at 966, and cases cited Respondent hasplainly failed to meet that burdenFor the foregoing reasons, I find that Respondent vio-lated Section 8(a)(1), (3), and (5) of the Act by insistingon the Union's agreement to the proposed "Memoran-dum of Understanding" and by locking out its employeesin support of that demand3 Whether Respondent violated Section 8(a)(1), (3),and (5) in connection with its individual offers ofemployment to the strikersThe parties do not appear to dispute, and I find, thatthe mandatory subjects of collective bargaining includethe conditions under which the locked-out unit employ-ees could return to work, and their conditions of em-ployment upon their return and before the execution of anew contract Johns-Manville, supra, 223 NLRB 1317,Bio-Science Laboratories, supra, 209 NLRB 796, Bethle-hem, supra, 320 F 2d at 620 Accordingly, as to suchmatters, Respondent was under a duty to bargain withthe Union as the employees' exclusive representative, andwould violate Section 8(a)(1) and (5) by bargaining withthe employees individually Medo Photo Supply Corp vNLRB, 321 U S 678, 683-684 (1964), Tulsa Sheet MetalWorks, 149 NLRB 1487, 1491-92, 1503 (1964), enfd 367F 2d 55 (10th Cir 1966), NLRB v Brown-Dunkin Co,287 F 2d 17, 19-20 (10th Cir 1961), J H Bonck Co, 170NLRB 1471, 1482 (1968), enfd 424 F 2d 634 (5th Cir1979), NLRB v General Electric Go, 418 F 2d 736, 755(2d Cir 1969), cert denied 397 U S 965 (1970), John GMerkel & Sons, 232 NLRB 140, 152-153 (1977)Nonetheless, on September 1 and 2, and again on Sep-tember 10, Respondent mailed to each employee in thebargaining unit, all of whom had been locked out, an in-dividual offer of employment which called for the indi-vidual employee to sign an agreement regarding the con-ditions under which Respondent would permit him towork during the contractual hiatus Further, these indi-vidual offers differed in certain respects from the propos-al which Respondent tendered to the Union with respectto such matters More specifically, the "Letters of Un-derstanding" (as "clarified" by Respondent on September10) which were tendered to the employees included "es-sentially the same benefit coverage as was in effect im-mediately prior to the expiration of the Collective Bar-gaining Agreement" However, during the bargainingsession immediately preceding the lockout, Respondenthad expressly advised the Union that if Respondent letthe workers go ahead without a contract, Respondentwould suspend all fringe benefit payments Moreover,Respondent failed to reply to the Union's September 11inquiry about whether Respondent's "benefit coverage"offer to the employees included various other contractual C-E NATCO/C-E INVALCO525"benefits" which included recognition of the Union anda grievance procedure 48 Furthermore, the "Memoran-dum of Understanding" contained no provision callingfor employee liability "to all extents of the law, for anydamage or losses to the Company caused by me", whilethe "Letters of Understanding" permitted the employeeto work without the Union's signing the performance-bond or other provisions in the "Memorandum of Under-standing "49 Accordingly, I conclude that by solicitingthe employees to sign the "Letters of Understanding,"Respondent violated Section 8(a)(1) and (5) of the ActMount Airy Psychiatric Center, 230 NLRB 668, 676-677,680 (1977), Naccarato Construction Co, 233 NLRB 1394,1400-01 (1977), Lehigh Lumber Co, 230 NLRB 1122,1125 (1977), enfd 577 F 2d 727 (3d Cir 1978), certdenied 439 U S 928 (1978), Gerstenslager Co, 202 NLRB218, 224-225 (1973), enfd 487 F 2d 1332 (6th Cir 1973),cert denied 416 U S 984 (1974) 50Moreover, Respondent concedes that after September2 and through September 18, employees were not per-mitted to work unless they had signed a "Letter of Un-derstanding" In other words, Respondent was condition-ing active employment during the contractual hiatus onthe employee's willingness to accept a proposal whichdiffered from Respondent's proposal to the Union withrespect to employment terms and conditions during thatperiod and whose tender to each employee by Respond-ent constituted an invasion of that employee's statutoryright to union representation 51 Accordingly, Respond-ent's conduct in mailing such letters constituted a viola-tion of Section 8(a)(3) Lion Oil Co v NLRB, 245 F 2d376, 378-379 (8th Or 1957)CONCLUSIONS OF LAW1 Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining48 Respondent would probably have violated the law if during thecontractual hiatus, it had withdrawn recognition from the Union, failedto honor the contractually generated grievance procedure, or failed tohonor the contractually generated obligation to pay fringe benefits toactive employees Bethlehem supra, 320 F 2d at 620, Hen House MarketNo 3 175 NLRB 596 (1969) enfd 428 F 2d 133 (8th Cir 1970), HiltonDavis Chemical Co, 185 NLRB 241 (1979), see also Nolde Bros v Local358 Bakery Workers, 430 U S 243 (1977), American Sink Top & CabinetGo, 242 NLRB 408 (1979), Cardinal Operating Go, 246 NLRB 279, 287-288 (1979) Oldham credibly testified that during negotiations for a newagreement to succeed the 1978-1981 agreement, Respondent never proposed to eliminate all fringe benefits49 I note, moreover, certain differences between the Memorandumand the Letters" regarding when a strike was to be considered in effectSuch differences Included omission from the Letters' of the underscored language in the "Memorandum, in the sole judgment of theCompany commercially insufficient" The complaint does not allege thatthe inclusion of this clause in the Letters constituted an unfair laborpractice irrespective of Respondent's duty to bargain with the Union Cfdiscussion under The Remedy"89 Respondent's brief relies on cases where the employer discussedwith individual employees the same proposals which had been, or soonthereafter were, submitted to the unionSi See J I Case Co v NLRB, 321 U S 332, 337-339 (1944) Empori-um Capwell Co v Western Addition Community Organization 420 U S 50,62 (1975)within the meaning of Section 9(b) of the Act All pro-duction and maintenance employees, warehousemen,shop janitors, first aid attendants, field service men, andthe local truckdnvers employed by Respondent at itsTulsa, Oklahoma plant, but excluding all office clericalemployees, over-the-road truckdnvers, gatemen, watch-men, timekeepers and supervisors as defined in the Act,and as certified in the National Labor Relations BoardCertification of Representatives in Case 16-RC-4879dated November 15, 19684 Since about November 15, 1968, and at all times ma-terial herein, the Union, by virtue of Section 9(a) of theAct, has been, and is, the exclusive representative of theemployees in the foregoing unit for the purpose of col-lective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment5 Respondent has violated Section 8(a)(1), (3), and (5)of the Act by insisting that the Union agree to a proposalwhich constitutes a nonmandatory subject of collectivebargaining, by locking out Respondent's unit employeesin support of the proposal, and by mailing individualoffers of reemployment to said unit employees6 The unfair labor practices set forth in the foregoingparagraph affect commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom The Union's re-quest for a broad cease-and-desist order is warranted byMovers & Warehousemen's Assn, supra, 224 NLRB at358-359Affirmatively, Respondent will be required to make alawful and unconditional offer, to each locked-out em-ployee who has not already received such an offer, of re-instatement to the job of which he was unlawfully de-prived, or if such job no longer exists, to a substantiallyequivalent job, without prejudice to his seniority andother rights previously enjoyed In addition, Respondentwill be required to make each such employee whole forany loss of pay he may have suffered by reason of Re-spondent's conduct in locking out its employees, fromAugust 30, 1981, until such employee received or re-ceives such a lawful and unconditional offer of reinstate-ment, to be computed in the manner set forth in F WWoolworth Co, 90 NLRB 289 (1950), with interest asprescribed in Florida Steel Corp, 231 NLRB 651(1977) 52I find unmeritorious Respondent's contention that anybackpay ceased to run upon Respondent's tender of the"Letters of Understanding" As previously found, thetender of such "Letters" constituted in itself an unfairlabor practice (see part II,K,3) Moreover, such "Let-ters" were ineffective to toll backpay for the further rea-sons that the employees' return was conditioned on theirsigning such a "Letter," such "Letters" purported togrant Respondent the option of unilaterally declaring the" See generally Isis Plumbing Go, 138 NLRB 716 (1962) 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion on strike whenever Respondent determined pro-duction to be "insufficient," although such action wouldinvade the employees' hiatus statutory right to determinewhether and when to engage in a union-authorizedstrike, the "Letters" did not otherwise clearly call forthe employees' return to work under the same conditionsof employment which they had enjoyed before the lock-out, and Respondent never replied to the Union's inquiryabout whether Respondent's offer to individual employ-ees included union recognition and the grievance proce-dure, although the Union had advised the employees toreject the offer on the ground that, inter aim, they wouldbe working without any union representation Shelly &Anderson Furniture Mfg Go, 199 NLRB 250, 264-265(1972), enfd 497 F 2d 1200 (9th Cir 1974), United StatesPipe, supra, 180 NLRB at 327-328, enfg 442 F 2d at 748,Overland Hauling, supra, 194 NLRB at 1148-49, EmersonElectric Co, supra, 246 NLRB 1143 As called for byMovers & Warehousemen's Assn , supra, 224 NLRB 356,backpay shall continue to run until the employee in ques-tion receives a lawful and unconditional offer of rein-statement 5 3 Because Respondent has executed a 3-yearcontract with the Union and neither the General Counselnor the Union has requested an affirmative bargainingorder, no such order will issue See Movers & Warehouse-men's Assn, supra, 224 NLRB at 358-360, 368-369 Inaddition, Respondent will be required to post appropriatenotices[Recommended Order omitted from publication ]53 No contention is made that the backpay penod should be affectedby Respondent's September 18 proposed Memorandum of Understandmg " In this connection, I note that this proposal called for a no stnkecommitment which had not existed since the August 31 expiration of thecontract for only one shift at the Natco plant (where three shifts workedbefore the lockout) and for manning of that shift in a manner inconsist-ent with the system in effect Just before the lockout